

Exhibit 10.1


 
Execution Copy
 


 


 


 


 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of September 15, 2005
 
among
 
SEMCO ENERGY, INC.
 
as the Company
 
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
 
as Lenders,
 
and
 
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION, as
Administrative Agent
 
NATIONAL CITY BANK OF THE MIDWEST, A NATIONAL BANKING ASSOCIATION, as
Syndication Agent
 
U.S. BANK, N.A., as Documentation Agent
 
 
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, A NATIONAL BANKING ASSOCIATION
 
as Arranger
 


 



 
 

--------------------------------------------------------------------------------

 



ANNEXES


ANNEX A   Lenders and Pro Rata Shares
ANNEX B   Addresses for Notices




SCHEDULES


SCHEDULE 9.6  Litigation and Contingent Liabilities
SCHEDULE 9.15  Environmental Matters
SCHEDULE 9.16  Insurance
SCHEDULE 9.21  Labor Matters
SCHEDULE 11.1  Existing Debt
SCHEDULE 11.2  Existing Liens
SCHEDULE 11.11  Investments




EXHIBITS


EXHIBIT A   Form of Note (Section 3.1)
EXHIBIT B   Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C   Form of New Lender Addendum
EXHIBIT D   Form of Assignment Agreement (Section 15.6.1)
EXHIBIT E   Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT F   Form of Notice of Conversion/Continuation (Section 2.2.3)
EXHIBIT G   Investment Policy


 

 
 

--------------------------------------------------------------------------------

 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 


 
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 15, 2005
(this “Agreement”) is entered into among SEMCO ENERGY, INC. (the “Company”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”) and
LASALLE BANK MIDWEST NATIONAL ASSOCIATION, a national banking association (in
its individual capacity, “LaSalle Midwest”), as administrative agent for the
Lenders, NATIONAL CITY BANK OF THE MIDWEST, a national banking association, as
syndication agent and U.S. BANK, N.A., as documentation agent.
 
The Lenders have previously made available to the Company certain loans pursuant
to the terms of that certain Amended and Restated Credit Agreement dated as of
June 25, 2004 by and among the Company, LaSalle Midwest (formerly known as
Standard Federal Bank N.A.) and certain other financial institutions party
thereto from time to time, (as amended prior to the date hereof, the “Prior
Credit Agreement”), and, at the request of the Company, the Administrative Agent
and the Lenders have agreed to amend the Prior Credit Agreement as set forth
herein upon the terms and conditions below.
 
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
 
SECTION 1. DEFINITIONS.
 
1.1 Definitions. When used herein the following terms shall have the following
meanings:
 
Acquired Debt means mortgage Debt or purchase money Debt or Debt with respect to
Capital Leases of a Person existing at the time such Person became a Subsidiary
or Debt assumed by the Company or a Subsidiary of the Company pursuant to an
Acquisition permitted hereunder (and not created or incurred in connection with
or in anticipation of such Acquisition).
 
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
 
Administrative Agent or Agent means LaSalle Midwest in its capacity as
administrative agent for the Lenders hereunder and any successor thereto in such
capacity.
 
Affected Loan - see Section 8.3.
 
Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither the Administrative Agent nor any Lender shall
be deemed an Affiliate of any Affiliated Party.
 
 
 

--------------------------------------------------------------------------------

 
Affiliated Party means the Company and each Subsidiary.
 
Agent Proposal Letter means the Proposal Letter dated as of July 27, 2005
between the Company and the Administrative Agent.
 
Agreement - see the Preamble.
 
Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Facility Fee Rate shall be
the percentage set forth under the column “Facility Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:
 
 
Level
S&P/Moody’s Unsecured Senior Debt Ratings
LIBOR
Margin
(in basis points)
Base Rate
Margin (in basis points)
Facility
Fee Rate (in basis points)
L/C Fee
Rate (in basis points)
1
> BBB/Baa2
65.0
0.0
10.0
65.0
2
> BBB-/Baa3
85.0
0.0
15.0
85.0
3
>BB+/Ba1
105.0
0.0
20.0
105.0
4
>BB/Ba2
125.0
0.0
25.0
125.0
5
>BB-/Ba3
145.0
25.0
30.0
145.0
6
<BB-/Ba3
225.0
125.0
50.0
225.0



In case of a split rating between S&P and Moody’s, the lower rating shall apply,
unless the Company shall have secured an unsecured senior debt rating of BBB- or
Baa3 or better from both S&P and Moody’s in which case the higher rating shall
apply. If the rating is split by two or more levels, the average of the two
ratings shall apply which if not a whole number shall be rounded down (if <.5)
or up (if >.5), as applicable (for example, if the split ratings are Level 1 and
3, Level 2 shall apply). The LIBOR Margin, the Base Rate Margin, the Facility
Fee Rate and the L/C Fee Rate shall be adjusted, to the extent applicable,
promptly following receipt of the new rating. No reduction to any Applicable
Margin shall become effective at any time when an Event of Default or Unmatured
Event of Default has occurred and is continuing.
 
Assignee - see Section 15.6.1.
 
Assignment Agreement - see Section 15.6.1.
 
Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person if outside counsel is not used, all reasonable
out-of-pocket disbursements of such internal counsel (if outside counsel is not
used) and all court costs and similar legal expenses.
 
4
 
 

--------------------------------------------------------------------------------

 
Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.
 
Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.
 
Base Rate Margin - see the definition of Applicable Margin.
 
Business Day means any day on which LaSalle Midwest is open for commercial
banking business in Detroit, Michigan and, in the case of a Business Day which
relates to a LIBOR Loan, on which dealings are carried on in the London
interbank eurodollar market.
 
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the Consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.
 
Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
 
Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
preference shares, membership interests in a limited liability company, limited
or general partnership interests in a partnership or any other equivalent of
such ownership interest.
 
Capitalized Rentals of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a Consolidated balance sheet of such Person in accordance with
GAAP.
 
Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.
 
Cash Equivalent Investment means, at any time, any Investment made in accordance
with the investment guidelines attached hereto as Exhibit G, as such guidelines
may be amended or modified from time to time with the approval of the Board of
Directors of the Company, upon delivery of such amendments or modifications to
the Administrative Agent, provided, however, that no Investment with (a) a tenor
longer than one calendar year (unless puttable within one calendar year) and (b)
a Rating Agencies’ rating of lower than BBB+/Baa1 shall be deemed Cash
Equivalent Investments hereunder.
 
5
 
 

--------------------------------------------------------------------------------

 
Closing Date - see Section 12.1.
 
Code means the Internal Revenue Code of 1986.
 
Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.
 
Company - see the Preamble.
 
Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.
 
Consolidated (or “consolidated”) or Consolidating (or “consolidating”) shall
mean, when used with reference to any financial term in this Agreement, the
aggregate for two or more Persons of the amounts signified by such term for all
such Persons determined on a consolidated (or consolidating) basis in accordance
with GAAP, applied on a consistent basis. Unless otherwise specified herein,
“Consolidated” and “Consolidating” shall refer to Company and its Subsidiaries.
 
Consolidated Adjusted Funded Debt means all Consolidated Funded Debt (i) minus
Guaranteed Amounts to the extent included in determining such Consolidated
Funded Debt and (ii) plus Additional Funded Debt; provided, however, that (a) no
Funded Debt shall for purposes of this definition be included as Consolidated
Funded Debt if money sufficient to pay such Funded Debt in full (either on the
date of maturity expressed therein or on such earlier date as such Funded Debt
may be called for redemption) shall be held in trust for such purpose by the
trustee or proper depository under the instrument pursuant to which such Funded
Debt was issued, and (b) in the event of the issuance of Funded Debt (“New
Funded Debt”), for purposes of this definition there shall be excluded from
Consolidated Funded Debt at the time of such issuance and thereafter:
 
(a) existing Funded Debt which is paid in full substantially concurrently with
the issuance of the New Funded Debt and out of proceeds therefrom; and
 
(b) existing Funded Debt which is paid out of the proceeds from the issuance of
the New Funded Debt in compliance with the following:
 
(i) on the date of the issuance of the New Funded Debt (the “Issuance Date”) an
amount from the proceeds sufficient to pay such existing Funded Debt in full if
called for redemption as hereinafter described shall be deposited in an escrow
account (the “Escrow Account”) with a third party selected by the Company with
written instructions from the Company that the proceeds shall be used for such
purpose;
 
6
 
 

--------------------------------------------------------------------------------

 
(ii) not later than the 30th day following the Issuance Date, such existing
Funded Debt shall be called for redemption on a date which is not later than the
70th day following the Issuance Date; and
 
(iii) on a date which is not later than the 70th day following the Issuance
Date, such existing Funded Debt shall be paid in full from the proceeds
deposited in the Escrow Account.
 
As used in this definition, the term “Additional Funded Debt” means at any time
an amount equal to the excess, if any, of (i) the lowest daily average of the
smallest aggregate principal amount of Consolidated Current Debt minus
Guaranteed Amounts to the extent included in determining such Consolidated
Current Debt outstanding on each day for any period of 30 consecutive days
during the 12-month period immediately preceding the date of determination, over
(ii) the sum of $10,000,000.
 
Consolidated Adjusted Total Capitalization means, as of the date of any
determination thereof, the sum of (i) the aggregate principal amount of
Consolidated Adjusted Funded Debt then outstanding, plus (ii) Consolidated Net
Worth.
 
Consolidated Current Debt means all Current Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating intercompany items.
 
Consolidated Funded Debt means all Funded Debt of the Company and its
Subsidiaries determined on a consolidated basis eliminating intercompany items.
 
Consolidated Net Income for any period means the net income of the Company and
its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP but excluding all non-cash charges taken by the Company in
accordance with GAAP under Statement of Financial Accounting Standards (“FAS”)
No. 142 or FAS No. 144 during such period and less other proper charges
(including taxes on income), determined on a consolidated basis, but excluding
in any event:
 
(a) any gains or losses on the sale or other disposition of Investments or fixed
or capital assets, and any taxes on such excluded gains and any tax deductions
or credits on account of any such excluded losses;
 
(b) the proceeds of any life insurance policy;
 
(c) net earnings and losses of any Subsidiary accrued prior to the date it
became a Subsidiary;
 
(d) net earnings and losses of any corporation (other than a Subsidiary),
substantially all the assets of which have been acquired in any manner by the
Company or any Subsidiary, realized by such corporation prior to the date of
such acquisition;
 
(e) net earnings and losses of any corporation (other than a Subsidiary) with
which the Company or a Subsidiary shall have consolidated or which shall have
merged into or with the Company or a Subsidiary prior to the date of such
consolidation or merger;
 
7
 
 

--------------------------------------------------------------------------------

 
(f) net earnings of any business entity (other than a Subsidiary) in which the
Company or any Subsidiary has an ownership interest unless such net earnings
shall have actually been received by the Company or such Subsidiary in the form
of cash distributions;
 
(g) any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to the Company or any other Subsidiary;
 
(h) earnings resulting from any reappraisal, revaluation or write-up of assets;
 
(i) any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary;
 
(j) any gain arising from the acquisition of any Securities of the Company or
any Subsidiary;
 
(k) any reversal of any contingency reserve, except to the extent that provision
for such contingency reserve shall have been made from income arising during
such period, and any gain or loss resulting from accounting method changes; and
 
(l) any items other than those described in clauses (a) through (k) above of
this definition which are properly classified under GAAP as extraordinary items.
 
Consolidated Net Worth means, as of the date of any determination thereof, the
stockholders’ capital and surplus of the Company and its Subsidiaries determined
on a consolidated basis in accordance with GAAP, and which shall include
(whether or not includible under GAAP) the principal amount of the Junior
Capital and adding back an amount equal to all non-cash charges, less any tax
deductions or credits on account of such charges, taken by the Company in
accordance with GAAP under FAS No. 142 or FAS No. 144 after December 31, 2004;
provided, that for the Fiscal Quarter ending September 30, 2005, only,
Consolidated Net Worth shall be deemed increased by the amount of $17,400,000
being the asset impairment charge recognized by the Company in the Fiscal
Quarter ending September 30, 2003.
 
Consolidated Operating Income means, as of the date of any determination
thereof, the operating income of the Company and its Subsidiaries determined on
a consolidated basis in accordance with GAAP as shown on the financial
statements delivered to Agent pursuant to Sections 10.1.1 and 10.1.2 of this
Agreement, as applicable but (i) excluding from the calculation hereof, whether
or not otherwise includable under GAAP, (a) the payment of $5,500,000 to Atlas
Pipeline Partners, L.P. on December 31, 2004 made pursuant to the terms of that
certain Settlement Agreement dated as of December 31, 2004 and (b) all pre-tax
gains or losses from the sale of assets permitted under this Agreement, and (ii)
adding back an amount equal to all pre-tax non-cash charges, taken by the
Company in accordance with GAAP under FAS No. 142 or FAS No. 144. Acquisitions
by the Company or any of its Subsidiaries made in compliance with this Agreement
shall be given pro forma effect in calculation of Consolidated Operating Income.
 
Consolidated Storage Income means the “Storage Income” of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP, as shown under the
heading “Other Income” on the Company’s consolidated statement of operations
delivered to the Agent pursuant to the requirements of Sections 10.1.1 and
10.1.2 of this Agreement.
 
8
 
 

--------------------------------------------------------------------------------

 
Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
 
Credit Party means Company and each Guarantor.
 
Current Debt of any Person means as of the date of any determination thereof (i)
all Debt of such Person for borrowed money other than Funded Debt of such Person
and (ii) Guaranty Obligations of such Person relating to the Current Debt of
others.
 
Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all Debt secured by a
Lien on the property of such Person, whether or not such Debt shall have been
assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such Debt, such Debt shall be measured at the fair
market value of such property securing such Debt at the time of determination,
(e) all obligations, contingent or otherwise, with respect to the face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), (f) all Guaranty Obligations relating to the Debt of other Persons or
the payment of dividends or distributions on the Capital Securities of any
Person and (g) all Debt of any partnership of which such Person is a general
partner except where the only asset which may be used as a source of repayment
is such Person’s partnership interest in the partnership obligated on the Debt.
 
Designated Proceeds - see Section 6.2.2(a).
 
Dollar and the sign “$” mean lawful money of the United States of America.
 
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
 
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.
 
Environmental Matters means any matter arising out of or relating to pollution
or protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, release, control or
cleanup of any Hazardous Substance.
 
9
 
 

--------------------------------------------------------------------------------

 
ERISA means the Employee Retirement Income Security Act of 1974.
 
Event of Default means any of the events described in Section 13.1.
 
Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.
 
Facility Fee Rate - see the definition of Applicable Margin.
 
Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
 
Fiscal Quarter means a fiscal quarter of a Fiscal Year.
 
Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2005”) refer to the Fiscal Year ending on December 31 of
such calendar year.
 
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.
 
Funded Debt of any Person means, without duplication, (i) all Debt of such
Person for borrowed money or which has been incurred in connection with the
acquisition of assets in each case having a final maturity of one or more than
one year from the date of origin thereof (or which is renewable or extendible at
the option of the obligor for a period or periods more than one year from the
date of origin), including all principal payments in respect thereof that are
required to be made within one year from the date of any determination of Funded
Debt, whether or not the obligation to make such payments shall constitute a
current liability of the obligor under GAAP , provided, however, that Funded
Debt shall not include (a) Junior Capital, (b) all outstanding Loans made to
such Person pursuant to the Revolving Commitment and (c) any notes of such
Person evidencing Debt of such Person which when issued constitute a current
liability of such Person under GAAP, (ii) all Capitalized Rentals of such
Person, and (iii) Off Balance Sheet Liabilities.
 
10
 
 

--------------------------------------------------------------------------------

 
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
 
Gas Related Business means any business permitted under Sections 10.5 and 11.10
hereof involving the purchase, distribution, sale, storage and/or transport of
natural gas.
 
Guaranteed Amounts means as of any date the aggregate amounts of Debt of others
guaranteed by the Company and/or any of its Subsidiaries determined on a
consolidated basis.
 
Guarantor(s) means any Subsidiaries of the Company which shall hereafter execute
and deliver that certain Guaranty (or a joinder thereto) with respect to the
Obligations.
 
Guaranty means any Guaranty (and any joinders thereto), in form and substance
reasonably acceptable to the Administrative Agent and the Required Lenders, that
may be hereafter executed and delivered by certain Subsidiaries of the Company,
as the same may be amended, restated or otherwise modified from time to time.
 
Guaranty Event means the failure at any time of the Company and the Guarantors,
as of the last day of any Fiscal Quarter (determined on a consolidated basis for
the Company and the Guarantors but without regard to any Subsidiaries which are
not Guarantors), to constitute the source of at least seventy percent (70%) of
the Consolidated Operating Income of the Company and its Subsidiaries for the
four Fiscal Quarter period ending on such date or to hold at least seventy
percent (70%) of the Consolidated total assets of the Company and its
Subsidiaries on such date.
 
Guaranty Obligations shall mean a guaranty, an endorsement, a contingent
agreement to purchase or to furnish funds for the payment or maintenance of, or
otherwise to be or become contingently liable under or with respect to, the
Debt, other obligations, net worth, working capital or earnings of any Person,
or a guarantee of the payment of dividends or other distributions upon the
Capital Securities of any Person, or an agreement to purchase, sell or lease (as
lessee or lessor) real property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of such debtor's
obligations or an agreement to assure a creditor against loss, and including,
without limitation, causing a bank or other financial institution to issue a
letter of credit or other similar instrument for the benefit of another Person,
but excluding endorsements for collection or deposit in the ordinary course of
business.
 
Group - see Section 2.2.1.
 
Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
 
11
 

--------------------------------------------------------------------------------

 
Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.
 
Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.
 
Indemnified Liabilities - see Section 15.16.
 
Interest Coverage Ratio shall mean the sum of the Consolidated Operating Income
and the Consolidated Storage Income of the Company and its Subsidiaries divided
by all interest paid or payable in cash on any Debt of the Company or any
Subsidiary, including all interest, dividends or distributions paid or payable
in cash on the Junior Capital but excluding a premium in the aggregate amount of
$8,170,000 paid by the Company on March 15, 2005.
 
Interest Charges for any period means all interest and all amortization of debt
discount and expense on any particular Debt for which such calculations are
being made.
 
Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:
 
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
 
(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and
 
(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.
 
Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt security or Capital Security, by making any
loan or advance (excluding the extension of trade credit in the ordinary course
of business), by becoming obligated with respect to a contingent liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business) or by making an
Acquisition.
 
12
 
 

--------------------------------------------------------------------------------

 
Issuing Lender means LaSalle Midwest, in its capacity as the issuer of Letters
of Credit hereunder, any Affiliate of LaSalle Midwest that may from time to time
issue Letters of Credit, any other Lender or any Affiliate of any other Lender
that may from time to time issue Letters of Credit and their respective
successors and assigns in such capacity.
 
Junior Capital means, without duplication (i) Subordinated Debt, (ii) the Trust
Preferred Securities, and such other trust preferred securities which may be
issued by unconsolidated capital trust subsidiaries of the Company from time to
time, (iii) the Series B Preferred Stock and (iv) all other preferred stock or
preference stock issued by the Company that by their terms rank junior to the
Series B Preferred Stock.
 
LaSalle Midwest is defined in the Preamble.
 
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by an Issuing
Lender at the time of such request for the type of letter of credit requested.
 
L/C Fee Rate - see the definition of Applicable Margin.
 
Lender - see the Preamble. References to the “Lenders” shall include each
Issuing Lender; for purposes of clarification only, to the extent that such
Issuing Lender may have any rights or obligations in addition to those of the
other Lenders due to its status as an Issuing Lender, its status as such will be
specifically referenced.
 
Lender Party - see Section 15.16.
 
Letter of Credit - see Section 2.1.3.
 
LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.
 
LIBOR Margin - see the definition of Applicable Margin.
 
LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
 
LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.
 
13
 
 

--------------------------------------------------------------------------------

 
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.
 
Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Proposal
Letter, the Subordination Agreements and all documents, instruments and
agreements delivered in connection with the foregoing.
 
Loan or Loans means, as the context may require, Revolving Loans, and/or Swing
Line Loans.
 
Margin Stock means any “margin stock” as defined in Regulation U.
 
Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by an Issuing Lender at
such time.
 
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business, or
properties of the Affiliated Parties taken as a whole, (b) a material impairment
of the ability of any Credit Party to perform any of the Obligations under any
Loan Document or (c) a material adverse effect upon any substantial portion of
the assets of the Credit Parties, taken as a whole, or upon the legality,
validity, binding effect or enforceability against any Credit Party of any Loan
Document.
 
Moody’s means Moody’s Investors Service, Inc., and any successor thereto.
 
Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any
Affiliated Party.
 
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.
 
14
 
 

--------------------------------------------------------------------------------

 
New Capital Adjustment means that amount to be added to the minimum Consolidated
Net Worth required to be maintained under Section 11.14.3 consisting of an
amount equal to one hundred percent (100%) of the proceeds of each New Capital
Offering conducted by the Company or any of its Subsidiaries on or after June
30, 2005, net of costs of issuance on a cumulative basis, less the aggregate
principal amount (excluding any capitalized interest) of any Junior Capital
which is retired, prepaid, or redeemed in connection with a New Capital
Offering.
 
New Capital Offering means the issuance and sale for cash or other
consideration, on and after June 30, 2005, by the Company or any of its
Subsidiaries of additional Capital Securities or other equity interests or of
Junior Capital.
 
New Lender is defined in Sections 2.1.2(b).
 
New Lender Addendum means an addendum, substantially in the form of Exhibit C,
to be executed and delivered by each Bank becoming a party to this Agreement
pursuant to Section 2.1.2.
 
Non-U.S. Participant - see Section 7.6(d).
 
Note means a promissory note substantially in the form of Exhibit A.
 
Notice of Borrowing - see Section 2.2.2.
 
Notice of Conversion/Continuation - see Section 2.2.3.
 
Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Affiliated Party under this Agreement and
any other Loan Document including Attorney Costs and any reimbursement
obligations of each Affiliated Party in respect of Letters of Credit, all in
each case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.
 
OFAC - see Section 10.4.
 
Off-Balance Sheet Liability of a Person shall mean (i) any repurchase obligation
or liability of such Person with respect to accounts or notes receivable sold by
such Person and (ii) any liability under any so-called “synthetic lease” or “tax
ownership operating lease” transaction entered into by such Person.
 
PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.
 
Participant - see Section 15.6.2.
 
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.
 
15
 
 

--------------------------------------------------------------------------------

 
Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.
 
Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
 
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.
 
Prior Credit Agreement has the meaning set forth in the Recitals hereto.
 
Pro Rata Share means with respect to a Lender’s obligation to make Revolving
Loans, participate in Letters of Credit, reimburse each Issuing Lender, and
receive payments of principal, interest, fees, costs, and expenses with respect
thereto, (x) prior to the Revolving Commitment being terminated or reduced to
zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and (y)
from and after the time the Revolving Commitment has been terminated or reduced
to zero, the percentage obtained by dividing (i) the aggregate unpaid principal
amount of such Lender’s Revolving Outstandings (after settlement and repayment
of all Swing Line Loans by the Lenders) by (ii) the aggregate unpaid principal
amount of all Revolving Outstandings.
 
Rating Agencies means Moody’s and S&P, or such other rating agencies acceptable
to the Required Lenders in their sole discretion.
 
Refunded Swing Line Loan - see Section 2.2.4(c).
 
Regulation D means Regulation D of the FRB.
 
Regulation U means Regulation U of the FRB.
 
Regulatory Body(ies) means any federal or state board or commission, department
or other regulatory body in the United States of America (or any international
equivalent thereof) which regulates the distribution, transportation or storage
of natural gas, or other material lines of business in which the Company or any
of its Subsidiaries is engaged from time to time.
 
Release has the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) has the meaning specified in RCRA; provided that in the event either
CERCLA or RCRA is amended so as to broaden or narrow the meaning of any term
defined thereby, such broader or narrower meaning shall apply as of the
effective date of such amendment; and provided, further, that to the extent that
the laws of a state wherein any affected property lies establish a meaning for
“Release” or “Disposal” which is broader than is specified in either CERCLA or
RCRA, such broader meaning shall apply.
 
16
 
 

--------------------------------------------------------------------------------

 
Replacement Lender - see Section 8.7(b).
 
Rentals means and include as of the date of any determination thereof all fixed
payments (including as such all payments which the lessee is obligated to make
to the lessor on termination of the lease or surrender of the property) payable
by the Company or a Subsidiary, as lessee or sublessee under a lease of real or
personal property, but shall be exclusive of any amounts required to be paid by
the Company or a Subsidiary (whether or not designated as rents or additional
rents) on account of maintenance, repairs, insurance, taxes and similar charges.
Fixed rents under any so-called “percentage leases” shall be computed solely on
the basis of the minimum rents, if any, required to be paid by the lessee
regardless of sales volume or gross revenues.
 
Request for Revolving Commitment Increase is defined in Section 2.1.2
 
Required Lenders means, at any time, Lenders whose Pro Rata Shares equal or
exceed 51%.
 
Revolving Commitment means $120,000,000, as reduced from time to time pursuant
to Section 6.1 or as increased by the Revolving Commitment Optional Increase
pursuant to Section 2.1.2.
 
Revolving Commitment Optional Increase means an amount up to $5,000,000, minus
the portions thereof applied from time to time to increase the Revolving
Commitment.
 
Revolving Loan - see Section 2.1.1.
 
Revolving Loan Availability means the Revolving Commitment.
 
Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all outstanding Letters of Credit.
 
S&P means Standard & Poor’s Ratings Group, a division of McGraw-Hill Companies,
and any successor thereto.
 
SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
 
Senior Notes shall mean the Company’s 7.125% Senior Notes due 2008.
 
Senior Officer means, with respect to any Affiliated Party, any of the chief
executive officer, the chief financial officer, the chief operating officer or
the treasurer of such Affiliated Party.
 
17
 
 

--------------------------------------------------------------------------------

 
Series B Preferred Stock means the Company’s 5% Series B Convertible Cumulative
Preferred Stock.
 
Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
 
Subordinated Debt means (i) the Company’s existing unsecured subordinated debt
identified on Schedule 10.7 and (ii) any other unsecured Debt of the Company
which has subordination terms, covenants and default provisions which have been
approved in writing by the Required Lenders.
 
Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.
 
Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date.
 
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity
;provided, however, in the case of the Company, “Subsidiary” shall not include
any unconsolidated capital trust subsidiary of the Company. Unless the context
otherwise requires, each reference to Subsidiaries herein shall be a reference
to Subsidiaries of the Company.
 
Swing Line Availability means the lesser (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).
 
Swing Line Commitment Amount means $40,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.
 
Swing Line Lender means LaSalle Midwest.
 
Swing Line Loan - see Section 2.2.4.
 
Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.
 
Termination Date means the earlier to occur of (a) September 15, 2008 or (b)
such other date on which the Commitments terminate pursuant to Section 6 or 13.
 
18
 
 

--------------------------------------------------------------------------------

 
Trust-Preferred Securities means the trust-preferred securities issued by SEMCO
Capital Trust I, a wholly-owned Subsidiary of the Company, under the SEMCO
Capital Trust I Amended and Restated Trust Agreement dated as of April 19, 2000
and the related documents and instruments, all as amended (subject to the terms
hereof) from time to time.
 
type - see Section 2.2.1.
 
Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.
 
Withholding Certificate - see Section 7.6(d).
 
1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.
 
(a) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
 
(b) The term “including” is not limiting and means “including without
limitation.”
 
(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
 
(d) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
 
(e) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
 
(f) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.
 
SECTION 2. COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.
 
19
 
 

--------------------------------------------------------------------------------

 
2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:
 
2.1.1 Revolving Loan Commitment. Each Lender with a Revolving Loan Commitment
agrees to make loans on a revolving basis (“Revolving Loans”) from time to time
until the Termination Date in such Lender’s Pro Rata Share of such aggregate
amounts as the Company may request from all Lenders; provided that the Revolving
Outstandings will not at any time exceed Revolving Loan Availability (less the
amount of any Swing Line Loans outstanding at such time).
 
2.1.2 Revolving Commitment Optional Increase. So long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, and the Company has
not previously elected to terminate the Revolving Commitment, the Company may
request that the Revolving Commitment be increased in an aggregate amount not to
exceed the Revolving Commitment Optional Increase, subject, in each case, to
Section 8.4 and to the satisfaction concurrently with or prior to the date of
each such request of the following conditions:
 
(a) the Company shall have delivered to the Agent not less than 90 days prior to
the Termination Date then in effect a written request for such increase,
specifying the amount of Revolving Commitment Optional Increase thereby
requested (each such request, a “Request for Revolving Commitment Increase”);
provided, however that in the event the Company has previously delivered a
Request for Revolving Commitment Increase pursuant to this Section 2.1.2, the
Company may not deliver a subsequent Request for Revolving Commitment Increase
until all the conditions to effectiveness of such first Request for Revolving
Commitment Increase have been fully satisfied hereunder (or such Request for
Revolving Commitment Increase has been withdrawn); and provided, further that
the Company may make no more than two Requests for Increase in any year;
 
(b) a lender or lenders meeting the requirements of this Agreement and
reasonably acceptable to the Company and the Agent (including, for the purposes
of this Section 2.1.2, any existing Lender which agrees to increase its
Commitment, each a “New Lender” and collectively, the “New Lenders”) shall have
become a party to this Agreement by executing and delivering a New Lender
Addendum for a minimum amount (including for the purposes of this Section 2.1.2
the existing commitment of any existing Lender) for each such New Lender of
$5,000,000 and an aggregate amount for all such New Lenders of that portion of
the Revolving Commitment Optional Increase, taking into account the amount of
any prior increase in the Revolving Commitment (pursuant to this Section 2.1.2),
covered by the applicable Request, provided, however that (i) each New Lender
shall remit to the Agent funds in an amount equal to its Pro Rata Share (after
giving effect to this Section 2.1.2, but taking into account, in the case of any
existing Lender, any Revolving Loan Outstandings then funded by such Lender) of
the Revolving Outstandings, such sums to be reallocated among and paid to the
existing Lenders based upon the new Pro Rata Shares as determined below;
 
20
 
 

--------------------------------------------------------------------------------

 
(c) the Company shall have paid to the Agent for distribution to the existing
Lenders, as applicable, all interest, fees and other amounts, if any, accrued to
the effective date of such increase and any breakage fees attributable to the
reduction (prior to the last day of the applicable Interest Period) of any
outstanding Eurodollar Loan, calculated on the basis set forth in Section 8.4 as
though the Company has prepaid such Loans;
 
(d) the Company shall have executed and delivered to the Agent new Revolving
Credit Notes payable to each of the New Lenders in the face amount of each such
New Lender’s Pro Rata Share of the Revolving Commitment (after giving effect to
this Section 2.1.2) and, if applicable, renewal and replacement Revolving Credit
Notes payable to each of the existing Lenders in the face amount of each such
Lender’s Pro Rata Share of the Revolving Commitment (after giving effect to this
Section 2.1.2), each of such Revolving Credit Notes to be dated as of the
effective date of such increase (with appropriate insertions relevant to such
Notes and acceptable to the applicable Lender, including the New Lenders);
 
(e) except to the extent such representations and warranties are not, by their
terms, continuing representations and warranties, but speak only as of a
specific date, the representations and warranties made by the Company (excluding
the Agent and the Lenders) in this Agreement or any of the other Loan Documents,
and the representations and warranties of any of the foregoing which are
contained in any certificate, document or financial or other statement furnished
at any time hereunder or thereunder or in connection herewith or therewith shall
have been true and correct in all material respects when made and shall be true
and correct in all material respects on and as of the effective date of such
increase; in each case except for changes therein occurring in the ordinary
course of business and which do not violate this Agreement and no Unmatured
Event of Default or Event of Default shall have occurred and be continuing as of
such date; and
 
(f) such other acknowledgments, consents, authority documents or other
documents, if any, shall have been executed and delivered and/or obtained by the
Company as reasonably required by Agent or the Required Lenders.
 
Promptly on or after the date on which all of the conditions to such Request for
Increase in the Revolving Commitment set forth above have been satisfied, the
Agent shall notify the Company and each of the Lenders of the amount of the
Revolving Commitment as increased pursuant this Section 2.1.2 and the date on
which such increase has become effective and shall prepare and distribute to
Company and each of the Lenders (including the New Lenders) a revised Annex A
setting forth the applicable new Pro Rata Shares of the Lenders (including the
New Lender(s), taking into account such increase and assignments (if any).
 
2.1.3 L/C Commitment. Subject to Section 2.3.1, each Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to such Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $72,000,000, provided that
upon the Revolving Commitment being increased as set forth in Section 2.1.2, the
aggregate Stated Amount of all Letters of Credit shall not exceed an amount
equal to sixty percent (60%) of the Revolving Commitment after giving effect to
such increase and (b) the Revolving Outstandings shall not at any time exceed
Revolving Loan Availability (less the amount of any Swing Line Loans outstanding
at such time).
 
21
 
 

--------------------------------------------------------------------------------

 
2.2 Loan Procedures.
 
2.2.1 Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
the Company shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period
are sometimes called a “Group” or collectively “Groups”. Base Rate Loans and
LIBOR Loans may be outstanding at the same time, provided that not more than
seven (7) different Groups of LIBOR Loans shall be outstanding at any one time.
All borrowings, conversions and repayments of Revolving Loans shall be effected
so that each Lender will have a ratable share (according to its Pro Rata Share)
of all types and Groups of Loans.
 
2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit E
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, noon, Detroit time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, noon, Detroit time, at
least three Business Days prior to the proposed date of such borrowing. Each
such notice shall be effective upon receipt by the Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 3:00 P.M., Detroit time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 11 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $500,000 and an integral multiple of $100,000, and
each LIBOR borrowing shall be in an aggregate amount of at least $1,000,000 and
an integral multiple of at least $500,000.
 
2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1, the
Company may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:
 
(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $500,000 a higher integral multiple of
$100,000) into Loans of the other type; or
 
22
 
 

--------------------------------------------------------------------------------

 
(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$500,000) for a new Interest Period;
 
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $500,000.
 
(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, noon, Detroit
time, on the proposed date of such conversion and (ii) in the case of conversion
into or continuation of LIBOR Loans, noon, Detroit time, at least three Business
Days prior to the proposed date of such conversion or continuation, specifying
in each case:
 
(A) the proposed date of conversion or continuation;
 
(B) the aggregate amount of Loans to be converted or continued;
 
(C) the type of Loans resulting from the proposed conversion or continuation;
and
 
(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.
 
(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.
 
(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.
 
(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
 
2.2.4 Swing Line Facility.
 
(a) The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than 2:00 P.M.,
Detroit time, on the Business Day of the proposed Swing Line Loan. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from Requisite Lenders that the conditions set forth in Section 12.2 have not
been satisfied, the Swing Line Lender shall, notwithstanding the failure of any
condition precedent set forth in Section 12.2, be entitled to fund that Swing
Line Loan, and to have such Lender make Revolving Loans in accordance with
Section 2.2.4(c) or purchase participating interests in accordance with Section
2.2.4(d). Notwithstanding any other provision of this Agreement or the other
Loan Documents, each Swing Line Loan shall constitute a Base Rate Loan.
 
23
 
 

--------------------------------------------------------------------------------

 
(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.
 
(c) The Swing Line Lender, at any time and from time to time no less frequently
than once weekly, shall on behalf of the Company (and the Company hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Revolving Commitment (including the Swing Line Lender) to
make a Revolving Loan to the Company (which shall be a Base Rate Loan) in an
amount equal to that Lender’s Pro Rata Share of the principal amount of all
Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 3:00 P.M., Detroit time, in immediately available funds on
date that notice is given (provided that such notice is given by 1:00 P.M.,
Detroit time, on such date). The proceeds of those Revolving Loans shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.
 
(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.
 
24
 
 

--------------------------------------------------------------------------------

 
(e) Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with Section
2.2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the Company
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Detroit time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Detroit time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.
 
2.3 Letter of Credit Procedures. 
 
2.3.1 L/C Applications. The Company shall execute and deliver to the applicable
Issuing Lenders the Master Letter of Credit Agreements from time to time in
effect. The Company shall give notice to the Administrative Agent and the
applicable Issuing Lender of the proposed issuance of each Letter of Credit on a
Business Day which is at least three Business Days (or such lesser number of
days as the applicable Issuing Lender shall agree in any particular instance in
their sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company and in all respects satisfactory to the Administrative
Agent and the applicable Issuing Lender, together with such other documentation
as the Administrative Agent or the applicable Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which, unless such Letter
of Credit is Cash Collateralized, shall not be later than the earlier of (a)
seven days prior to the scheduled Termination Date and (b) one year after the
issuance thereof (provided, however, that such Letter of Credit may provide for
one year renewals thereof, so long as the expiration date is never later than
that set forth in clause (a) above)) and whether such Letter of Credit is to be
transferable in whole or in part. Any Letter of Credit outstanding after the
scheduled Termination Date which is Cash Collateralized for the benefit of a
particular Issuing Lender shall be the sole responsibility of such Issuing
Lender. So long as the applicable Issuing Lender has not received written notice
that the conditions precedent set forth in Section 12 with respect to the
issuance of such Letter of Credit have not been satisfied, such Issuing Lender
shall issue such Letter of Credit on the requested issuance date. Each Issuing
Lender shall promptly advise the Administrative Agent of the issuance of each
Letter of Credit and of any amendment thereto, extension thereof or event or
circumstance changing the amount available for drawing thereunder. In the event
of any inconsistency between the terms of the Master Letter of Credit Agreement,
any L/C Application and the terms of this Agreement, the terms of this Agreement
shall control.
 
25
 
 

--------------------------------------------------------------------------------

 
2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, each Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from such Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
applicable Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
applicable Issuing Lender’s “participation” therein. Each Issuing Lender hereby
agrees, upon request of the Administrative Agent or any Lender, to deliver to
the Administrative Agent or such Lender a list of all outstanding Letters of
Credit issued by such Issuing Lender, together with such information related
thereto as the Administrative Agent or such Lender may reasonably request.
 
2.3.3 Reimbursement Obligations. (a) The Company hereby unconditionally and
irrevocably agrees to reimburse each Issuing Lender for each payment or
disbursement made by such Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made provided, however, unless Company
shall have made payment to the Administrative Agent for the account of such
Issuing Lender on the date of disbursement, upon each such disbursement by such
Issuing Lender, the Administrative Agent shall be deemed to have disbursed to
Company and Company shall be deemed to have elected to substitute for the
reimbursement obligation, with respect to the applicable Letters of Credit, a
Base Rate Loan under the Revolving Commitment for the account of the Lenders in
an amount equal to the amount so paid by such Issuing Lender in respect of such
draft or other demand under such Letters of Credit. Such Base Rate Loan shall be
deemed disbursed notwithstanding any failure to satisfy any conditions for
disbursement of a Loan set forth in this Agreement, provided, however, that if
the Company has failed to satisfy any conditions for disbursement of a Loan as
set forth in this Agreement, the Administrative Agent, upon notice to the
Company, may require that the applicable reimbursement obligations be paid
within five (5) days of the applicable Issuing Lender’s disbursement under the
applicable Letter of Credit. The applicable Issuing Lender shall notify the
Company and the Administrative Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of an Issuing Lender to so notify the Company shall not affect the
rights of such Issuing Lender or the Lenders in any manner whatsoever.
 
26
 
 

--------------------------------------------------------------------------------

 
(b) The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Affiliated Party may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any Issuing
Lender, any Lender or any other Person, whether in connection with any Letter of
Credit, this Agreement, any other Loan Document, the transactions contemplated
herein or any unrelated transactions (including any underlying transaction
between any Affiliated Party and the beneficiary named in any Letter of Credit),
(c) the validity, sufficiency or genuineness of any document which an Issuing
Lender has determined complies on its face with the terms of the applicable
Letter of Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as an
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.
 
2.3.4 Existing Letters of Credit. The Letters of Credit outstanding immediately
prior to the amending and restating of this Agreement (the “Existing Letters of
Credit”) shall be deemed for all purposes of this Agreement to be Letters of
Credit, and each application and master letter of credit agreement submitted in
connection with the Existing Letters of Credit shall be deemed for all purposes
of this Agreement to be L/C Applications and Master Letter of Credit Agreements.
On the Closing Date, the Issuing Lender for the Existing Letters of Credit shall
be deemed automatically to have sold and transferred, and each other Lender
shall be deemed automatically, irrevocably, and unconditionally to have
purchased and received from such Issuing Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such other Lender’s
Pro Rata Share, in the Existing Letters of Credit and the related obligations
with respect thereto.
 
2.3.5 Funding by Lenders to Issuing Lenders. If an Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed such Issuing Lender in full for such payment or disbursement by 11:00
A.M., Detroit time, on the date of such payment or disbursement, (b) a Revolving
Loan may not be made in accordance with Section 2.3.2 or (c) any reimbursement
received by such Issuing Lender from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender with a Revolving Loan Commitment shall be obligated
to pay to the Administrative Agent for the account of such Issuing Lender, in
full or partial payment of the purchase price of its participation in such
Letter of Credit, its Pro Rata Share of such payment or disbursement (but no
such payment shall diminish the obligations of the Company under Section 2.3.3),
and, upon notice from such Issuing Lender, the Administrative Agent shall
promptly notify each other Lender thereof. Each other Lender irrevocably and
unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the applicable Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Detroit time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Detroit time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the applicable Issuing Lender’s account
forthwith on demand, for each day from the date such amount was to have been
delivered to the Administrative Agent to the date such amount is paid, at a rate
per annum equal to (a) for the first three days after demand, the Federal Funds
Rate from time to time in effect and (b) thereafter, the Base Rate from time to
time in effect. Any Lender’s failure to make available to the Administrative
Agent its Pro Rata Share of any such payment or disbursement shall not relieve
any other Lender of its obligation hereunder to make available to the
Administrative Agent such other Lender’s Pro Rata Share of such payment, but no
Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent such other Lender’s Pro Rata Share of any
such payment or disbursement.
 
27
 
 

--------------------------------------------------------------------------------

 
2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.
 
2.5 Certain Conditions. Notwithstanding any other provision of this Agreement,
no Lender shall have an obligation to make any Loan, or to permit the
continuation of or any conversion into any LIBOR Loan, and no Issuing Lender
shall have any obligation to issue any Letter of Credit, if an Event of Default
or Unmatured Event of Default exists.
 
SECTION 3. EVIDENCING OF LOANS.
 
3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Revolving Loan Commitment.
 
3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans hereunder, together
with all interest accruing thereon.
 
28
 
 

--------------------------------------------------------------------------------

 
SECTION 4. INTEREST.
 
4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:
 
(a) at all times while a Revolving Loan is a Base Rate Loan, at a rate per annum
equal to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect;
 
(b) at all times while a Revolving Loan is a LIBOR Loan, at a rate per annum
equal to the sum of the LIBOR Rate applicable to each Interest Period for such
Loan plus the LIBOR Margin from time to time in effect; and
 
(c) in the case of any Swing Line Loan, at a rate per annum equal to the Base
Rate from time to time in effect minus fifty (50) basis points, or, at the
Company’s request, at another rate negotiated between the Company and the Swing
Line Lender from time to time;
 
provided, at any time an Event of Default exists, if the Required Lenders so
request, the interest rate applicable to each Loan shall be increased by 2%
(and, in the case of Obligations not bearing interest, such Obligations shall
bear interest at the Base Rate applicable to Revolving Loans plus 2%),
provided further that such increase may thereafter be rescinded by the Required
Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing, upon the
occurrence of an Event of Default under Section 13.1.1 or 13.1.4, such increase
shall occur automatically.
 
4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar month and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.
 
4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.
 
4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days for LIBOR Loans, and on the
basis of a year of 365/366 days for Base Rate Loans. The applicable interest
rate for each Base Rate Loan shall change simultaneously with each change in the
Base Rate.
 
29
 
 

--------------------------------------------------------------------------------

 
SECTION 5. FEES.
 
5.1 Facility Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, for the period from the Closing Date to
the Termination Date, at the Facility Fee Rate in effect from time to time of
such Lender’s Pro Rata Share (as adjusted from time to time) of the Revolving
Commitment. Such facility fee shall be payable in arrears on the last day of
each calendar quarter and on the Termination Date for any period then ending for
which such facility fee shall not have previously been paid. The facility fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days. Such facility fee shall not be refundable.
 
5.2 Letter of Credit Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that the Loans are bearing interest at the default rate described in
Section 4.1 of this Agreement. Such letter of credit fee shall be payable in
arrears on the last day of each calendar quarter and on the Termination Date (or
such later date on which such Letter of Credit expires or is terminated) for the
period from the date of the issuance of each Letter of Credit (or the last day
on which the letter of credit fee was paid with respect thereto) to the date
such payment is due or, if earlier, the date on which such Letter of Credit
expired or was terminated.
 
(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to each Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Company and such Issuing Lender.
 
The fees set forth in this Section 5.2 shall not be refundable.
 
5.3 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the fees set forth in the Agent
Proposal Letter.
 
SECTION 6. REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
 
6.1 Reduction or Termination of the Revolving Commitment. 
 
6.1.1 Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least two Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than $3,000,000 or
a higher integral multiple of $500,000. Concurrently with any reduction of the
Revolving Commitment to zero, the Company shall pay all interest on the
Revolving Loans, all facility fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.
 
30
 
 

--------------------------------------------------------------------------------

 
6.1.2 All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.
 
6.2 Prepayments. 
 
6.2.1 Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part; provided that the Company shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Detroit time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to
$1,000,000 or a higher integral multiple of $500,000.
 
6.2.2 Mandatory Prepayments.
 
If on any day the Revolving Outstandings plus the outstanding amount of the
aggregate Swing Line Loans exceeds the Revolving Commitment, the Company shall
immediately prepay Revolving Loans and/or Cash Collateralize the outstanding
Letters of Credit, or do a combination of the foregoing, in an amount sufficient
to eliminate such excess.
 
6.3 Manner of Prepayments. 
 
6.3.1 All Prepayments. Each voluntary partial prepayment shall be in a principal
amount of $1,000,000 or a higher integral multiple of $500,000. Any partial
prepayment of a Group of LIBOR Loans shall be subject to the proviso to Section
2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall include interest on the principal amount being
repaid and shall be subject to Section 8.4. Except as otherwise provided by this
Agreement, all principal payments in respect of the Loans (other than the Swing
Line Loans) shall be applied first, to repay outstanding Base Rate Loans and
then to repay outstanding LIBOR Rate Loans in direct order of Interest Period
maturities.
 
6.4 Repayments.
 
The Company shall repay the Revolving Loans of each Lender in full on the
Termination Date and the Revolving Commitment shall terminate on the Termination
Date.
 
SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
 
7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than 1:00 P.M., Detroit time, on the date due; and funds received
after that hour shall be deemed to have been received by the Administrative
Agent on the following Business Day. The Administrative Agent shall promptly
remit to each Lender its share of all such payments received in collected funds
by the Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Company directly to the Lender entitled thereto
without setoff, counterclaim or other defense.
 
31
 
 

--------------------------------------------------------------------------------

 
7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and (b)
voluntary and mandatory prepayments shall be applied as set forth in Sections
6.2 and 6.3. After the occurrence and during the continuance of an Event of
Default, all amounts collected or received by the Administrative Agent or any
Lender as proceeds from the sale of, or other realization upon, all or any part
of the assets of the Affiliated Parties shall be applied as the Administrative
Agent shall determine in its discretion. Concurrently with each remittance to
any Lender of its share of any such payment, the Administrative Agent shall
advise such Lender as to the application of such payment.
 
7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day and, in the case of principal, additional interest shall accrue and be
payable for the period of any such extension.
 
7.4 Setoff. The Company agrees that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, the Company agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Company hereunder, whether or not then due, any and all
balances, credits, deposits, accounts or moneys of the Company then or
thereafter with the Administrative Agent or such Lender.
 
7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.
 
7.6 Taxes. 
 
(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by applicable law, all payments hereunder or under the Loan Documents (including
any payment of principal, interest, or fees) to, or for the benefit, of any
Person shall be made by the Company free and clear of and without deduction or
withholding for, or account of, any Taxes now or hereinafter imposed by any
taxing authority.
 
32
 
 

--------------------------------------------------------------------------------

 
(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.
 
(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company will
indemnify such Person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.
 
(d) (i) Each Lender that is not a United States person within the meaning of
Code section 7701(a)(30) (a “Non-U.S. Participant”) shall, as a condition
precedent to becoming a Lender hereunder, deliver to the Company and the
Administrative Agent on or prior to the Closing Date (or in the case of a Lender
that is an Assignee, on the date of such assignment to such Lender) two accurate
and complete original signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or
any successor or other applicable form prescribed by the IRS) certifying to such
Lender’s entitlement to a complete exemption from, or a reduced rate in, United
States withholding tax on interest payments to be made hereunder or any Loan. If
a Lender that is a Non-U.S. Participant is claiming a complete exemption from
withholding on interest pursuant to Sections 871(h) or 881(c) of the Code, the
Lender shall deliver (along with two accurate and complete original signed
copies of IRS Form W-8BEN) a certificate in form and substance reasonably
acceptable to Administrative Agent (any such certificate, a “Withholding
Certificate”). In addition, each Lender that is a Non-U.S. Participant agrees
that from time to time after the Closing Date, (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, such Lender shall, to
the extent permitted under applicable law, deliver to the Company and the
Administrative Agent two new and accurate and complete original signed copies of
an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable
forms prescribed by the IRS), and if applicable, a new Withholding Certificate,
to confirm or establish the entitlement of such Lender or the Administrative
Agent to an exemption from, or reduction in, United States withholding tax on
interest payments to be made hereunder or any Loan.
 
33
 
 

--------------------------------------------------------------------------------

 
 

 
(ii)
Each Lender that is not a Non-U.S. Participant (other than any such Lender which
is taxed as a corporation for U.S. federal income tax purposes) shall provide
two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Company and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respect as result of a change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.

 

 
(iii)
The Company shall not be required to pay additional amounts to a Lender, or
indemnify any Lender, under this Section 7.6 to the extent that such obligations
would not have arisen but for the failure of such Lender to comply with Section
7.6(d) or any Taxes applicable to a Lender on the date that such Lender became a
Lender hereunder.

 

 
(iv)
Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Company pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 
SECTION 8. INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
 
8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any applicable law, rule or regulation, or any change in the
interpretation or administration of any applicable law, rule or regulation by
any governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to Section
4), special deposit or similar requirement against assets of, deposits with or
for the account of, or credit extended by any Lender; or (ii) shall impose on
any Lender any other condition affecting its LIBOR Loans, its Note or its
obligation to make LIBOR Loans; and the result of anything described in clauses
(i) and (ii) above is to increase the cost to (or to impose a cost on) such
Lender (or any LIBOR Office of such Lender) of making or maintaining any LIBOR
Loan, or to reduce the amount of any sum received or receivable by such Lender
(or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 100
days prior to the date on which such Lender first made demand therefor.
 
34
 
 

--------------------------------------------------------------------------------

 
(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Company shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is 100 days prior to the date on which such Lender first made demand
therefor.
 
8.2 Basis for Determining Interest Rate Inadequate or Unfair. If
 
(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Company) that by reason of circumstances affecting
the interbank LIBOR market adequate and reasonable means do not exist for
ascertaining the applicable LIBOR Rate; or
 
35
 
 

--------------------------------------------------------------------------------

 
(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;
 
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make LIBOR Loans or convert any Base Rate Loans into LIBOR
Loans and (ii) on the last day of the current Interest Period for each LIBOR
Loan, such Loan shall, unless then repaid in full, automatically convert to a
Base Rate Loan.
 
8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any applicable law or regulation by any governmental or other regulatory body
charged with the administration thereof, should make it (or in the good faith
judgment of any Lender cause a substantial question as to whether it is)
unlawful for any Lender to make, maintain or fund LIBOR Loans, then such Lender
shall promptly notify each of the other parties hereto and, so long as such
circumstances shall continue, (a) such Lender shall have no obligation to make
LIBOR Loans or convert any Base Rate Loan into a LIBOR Loan (but shall make Base
Rate Loans concurrently with the making of or conversion of Base Rate Loans into
LIBOR Loans by the Lenders which are not so affected, in each case in an amount
equal to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR Loan shall, unless then repaid in
full, automatically convert to a Base Rate Loan. Each Base Rate Loan made by a
Lender which, but for the circumstances described in the foregoing sentence,
would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding for the
period corresponding to the Group of LIBOR Loans of which such Affected Loan
would be a part absent such circumstances.
 
8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan but
excluding the loss of the Applicable Margin), as reasonably determined by such
Lender, as a result of (a) any payment, prepayment or conversion of any LIBOR
Loan of such Lender on a date other than the last day of an Interest Period for
such Loan (including any conversion pursuant to Section 8.3) or (b) any failure
of the Company to borrow, convert or continue any LIBOR Loan on a date specified
therefor in a notice of borrowing, conversion or continuation pursuant to this
Agreement. For this purpose, all notices to the Administrative Agent pursuant to
this Agreement shall be deemed to be irrevocable.
 
36
 
 

--------------------------------------------------------------------------------

 
8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.
 
8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.
 
8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
materially disadvantageous to such Lender) to mitigate or avoid, (i) any
obligation by the Company to pay any amount pursuant to Section 7.6 or 8.1 or
(ii) the occurrence of any circumstances described in Section 8.2 or 8.3 (and,
if any Lender has given notice of any such event described in clause (i) or (ii)
above and thereafter such event ceases to exist, such Lender shall promptly so
notify the Company and the Administrative Agent). Without limiting the
foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Company of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise materially disadvantageous to such Lender.
 
(b) If the Company becomes obligated to pay additional amounts to any Lender
pursuant to Section 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Section 8.2 or 8.3, the Company may designate
another lender which is reasonably acceptable to the Administrative Agent in its
reasonable discretion (such other bank being called a “Replacement Lender”) to
purchase the Loans of such Lender and such Lender’s rights hereunder, without
recourse to or warranty (except as set forth in the applicable Assignment
Agreement) by, or expense to, such Lender, for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender plus any
accrued but unpaid interest on such Loans and all accrued but unpaid fees owed
to such Lender and any other amounts payable to such Lender under this
Agreement, and to assume all the obligations of such Lender hereunder, and, upon
such purchase and assumption (pursuant to an Assignment Agreement), such Lender
shall no longer be a party hereto or have any rights hereunder (other than
rights with respect to indemnities and similar rights applicable to such Lender
prior to the date of such purchase and assumption) and shall be relieved from
all obligations to the Company hereunder, and the Replacement Lender shall
succeed to the rights and obligations of such Lender hereunder.
 
37
 
 

--------------------------------------------------------------------------------

 
8.8 Conclusiveness of Statements; Survival of Provisions. Determinations and
statements of any Lender pursuant to Section 8.1, 8.2, 8.3 or 8.4 shall be
conclusive absent demonstrable error. Lenders may use reasonable averaging and
attribution methods in determining compensation under Sections 8.1 and 8.4, and
the provisions of such Sections shall survive repayment of the Obligations,
cancellation of any Notes, expiration or termination of the Letters of Credit
and termination of this Agreement.
 
SECTION 9. REPRESENTATIONS AND WARRANTIES.
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:
 
9.1 Organization. Each Affiliated Party is validly existing and in good standing
under the laws of its jurisdiction of organization; and each Affiliated Party is
duly qualified to do business in each jurisdiction where, because of the nature
of its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not reasonably be expected
to have a Material Adverse Effect.
 
9.2 Authorization; No Conflict. Each Affiliated Party is duly authorized to
execute and deliver each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Affiliated Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Affiliated Party of each
Loan Document to which it is a party, and the borrowings by the Company
hereunder, do not and will not (a) require any consent or approval of any
governmental agency or authority (other than any consent or approval which has
been obtained and is in full force and effect), (b) conflict with (i) any
provision of law the violation of which would reasonably be expected to have a
Material Adverse Effect (ii) the charter, by-laws or other organizational
documents of any Affiliated Party or (iii) any agreement, indenture, instrument
or other document, or any judgment, order or decree, which is binding upon any
Affiliated Party or any of their respective properties the violation of which
would reasonably be expected to have a Material Adverse Effect or (c) require,
or result in, the creation or imposition of any Lien on any asset of any
Affiliated Party.
 
9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Affiliated Party is a party is the legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
 
9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at December 31, 2004 and the unaudited
consolidated financial statements of the Company and its Subsidiaries as at June
30, 2005, copies of each of which have been delivered to each Lender, were
prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.
 
38
 
 

--------------------------------------------------------------------------------

 
9.5 No Material Adverse Change. Since December 31, 2004, there has been no
material adverse change in the financial condition, operations, assets,
business, or properties of the Affiliated Parties taken as a whole.
 
9.6 Litigation. No litigation (including derivative actions), arbitration
proceeding or governmental investigation or proceeding is pending or, to the
Company’s knowledge, threatened against any Affiliated Party which would
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6.
 
9.7 Ownership of Properties; Liens. Each Affiliated Party owns, to the extent
needed for operation of its business, good and, in the case of real property,
marketable title to all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens except as permitted by Section 11.2.
 
9.8 [Intentionally Omitted]
 
9.9 Pension Plans (a) During the twelve-consecutive-month period prior to the
date of the execution and delivery of this Agreement or the making of any Loan
or the issuance of any Letter of Credit, (i) no steps have been taken to
terminate any Pension Plan and (ii) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under Section
302(f) of ERISA. No condition exists or event or transaction has occurred with
respect to any Pension Plan which could result in the incurrence by the Company
of any material liability, fine or penalty.
 
(b) (i) All contributions (if any) have been made to any Multiemployer Pension
Plan that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by applicable law; (ii) other than withdrawal from and withdrawal
liabilities under the Teamsters Central States Pension Fund, which would not
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any member of the Controlled Group has withdrawn or partially withdrawn from
any Multiemployer Pension Plan, incurred any withdrawal liability with respect
to any such plan or received notice of any claim or demand for withdrawal
liability or partial withdrawal liability from any such plan, and no condition
has occurred which, if continued, might result in a withdrawal or partial
withdrawal from any such plan; and (iii) neither the Company nor any member of
the Controlled Group has received any notice that any Multiemployer Pension Plan
is in reorganization, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
(other than the Teamsters Central States Pension Fund) is or may become
insolvent.
 
9.10 Investment Company Act. No Affiliated Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.
 
39
 
 

--------------------------------------------------------------------------------

 
9.11 Public Utility Holding Company Act. No Affiliated Party is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.
 
9.12 Regulation U. No Affiliated Party engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
 
9.13 Taxes; Tax Shelter Registration.
 
(a) Each Affiliated Party has timely filed all tax returns and reports required
by law to have been filed by it and has paid all taxes and governmental charges
due and payable with respect to such return, except any such taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books. The Affiliated Parties have made adequate reserves on their
books and records in accordance with GAAP for all taxes that have accrued but
which are not yet due and payable. No Affiliated Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).
 
(b) No Affiliated Party intends to treat any of the transactions contemplated by
any Loan Document as being a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4.
 
9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Credit
Party, individually, (a) the fair value of its assets is greater than the amount
of its liabilities (including disputed, contingent and unliquidated liabilities)
as such value is established and liabilities evaluated, (b) the present fair
saleable value of its assets is not less than the amount that will be required
to pay the probable liability on its debts as they become absolute and matured,
(c) it is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
they mature in the normal course of business, (d) it does not intend to, and
does not believe that it will, incur debts or liabilities beyond its ability to
pay as such debts and liabilities mature and (e) it is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which its property would constitute unreasonably small capital.
 
9.15 Environmental Matters. No Violations. Except as set forth on Schedule 9.15,
neither the Company nor any Subsidiary, nor any operator of the Company’s or any
Subsidiary’s properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
Environmental Matters, including those arising under the Resource Conservation
and Recovery Act (“RCRA”), the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) or any of the
Environmental Law which individually or in the aggregate otherwise would
reasonably be expected to have a Material Adverse Effect.
 
40
 
 

--------------------------------------------------------------------------------

 
b) Notices. Except as set forth on Schedule 9.15 and for matters arising after
the Closing Date, in each case none of which would singly or in the aggregate be
expected to have a Material Adverse Effect, neither the Company nor any
Subsidiary has received notice from any Federal, state or local governmental
authority: (i) that any one of them has been identified by the U.S.
Environmental Protection Agency as a potentially responsible party under CERCLA
with respect to a site listed on the National Priorities List, 40 C.F.R. Part
300 Appendix B; (ii) that any Hazardous Substances which any one of them has
generated, transported or disposed of has been found at any site at which a
Federal, state or local agency or other third party has conducted a remedial
investigation, removal or other response action pursuant to any Environmental
Law; (iii) that the Company or any Subsidiary must conduct a remedial
investigation, removal, response action or other activity pursuant to any
Environmental Law; or (iv) of any Environmental Claim, in each case that would
reasonably be expected to result in a liability to the Company that would
reasonably be expected to have a Material Adverse Effect.
 
(c) Handling of Hazardous Substances. Except as set forth on Schedule 9.15 as of
the Closing Date, (i) no portion of the real property or other assets of the
Company or any Subsidiary has been used by the Company or any Subsidiary or, to
the best knowledge of the Company, by any third party for the handling,
processing, storage or disposal of Hazardous Substances except in accordance in
all material respects with applicable Environmental Laws; and no underground
tank or other underground storage receptacle for Hazardous Substances is located
on such properties; (ii) in the course of any activities conducted by the
Company, any Subsidiary or the operators of any real property of the Company or
any Subsidiary, no Hazardous Substances have been generated or are being used on
such properties except in accordance in all material respects with applicable
Environmental Laws; (iii) there have been no Releases or, to best knowledge of
the Company, threatened Releases of Hazardous Substances, upon, into or from any
real property or other assets of the Company or any Subsidiary, which Releases
singly or in the aggregate would reasonably be expected to have a material
adverse effect on the value of such real property or assets (provided that with
respect to any Releases or threatened Releases which occurred prior to the
ownership, occupancy or use of such property or assets, as applicable, by the
Company or any Subsidiary, such representation is given to the best knowledge of
the Company); (iv) there have been no Releases to the best knowledge of the
Company on, upon, from or into any real property in the vicinity of the real
property or other assets of the Company or any Subsidiary which, through soil or
groundwater contamination, may have come to be located on, and which would
reasonably be expected to have a Material Adverse Effect; and (v) any Hazardous
Substances generated by the Company and its Subsidiaries have been transported
offsite only by properly licensed carriers and delivered only to treatment or
disposal facilities maintaining valid permits as required under applicable
Environmental Laws, which transporters and facilities to the best knowledge of
the Company have been and are operating in compliance in all material respects
with such permits and applicable Environmental Laws.
 
41
 
 

--------------------------------------------------------------------------------

 
9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Affiliated Parties as of the
Closing Date (including the names of all insurers, policy numbers, expiration
dates, amounts and types of coverage, annual premiums, exclusions, deductibles,
self-insured retention, and a description in reasonable detail of any
self-insurance program, retrospective rating plan, fronting arrangement or other
risk assumption arrangement involving any Affiliated Party). Each Affiliated
Party and its properties are insured with financially sound and reputable
insurance companies which are not Affiliates of the Affiliated Parties, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where such Affiliated Parties operate.
 
9.17 Intentionally Omitted.
 
9.18 Information. (a) The Company’s annual report on Form 10-K for the fiscal
year ended at December 31, 2004 and the Company’s quarterly report on Form 10-Q
for the fiscal quarter ended on June 30, 2005, copies of which have been
furnished by the Company to the Administrative Agent and the Lenders, did not,
as of the respective dates such Form 10-K and Form 10-Q were filed with the
Securities and Exchange Commission, contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading (b)
from the date of filing of the Company’s quarterly report on Form 10-Q for the
fiscal quarter ended on June 30, 2005 through the date hereof, the Company has
not filed a current report on Form 8-K with the Securities and Exchange
Commission and, as of the date hereof, no event or condition exists which would
require such filing by the Company pursuant to the Securities Exchange Act of
1934, as amended, except for any such event or condition which has heretofore
been disclosed in writing to the Lenders by delivery to the Lenders of a Form
8-K prior to or contemporaneously with the filing thereof, and (c) any
projections, forecasts or other information heretofore or contemporaneously
herewith furnished in writing by any Affiliated Party to the Administrative
Agent or any Lender pursuant hereto or in connection herewith are based on good
faith estimates and assumptions believed by the Affiliated Parties to be
reasonable as of the date of the applicable projections or assumptions or shall
otherwise have been prepared in good faith by the Affiliated Parties.
 
9.19 Intellectual Property. Each Affiliated Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Affiliated
Parties, without any infringement upon rights of others which would reasonably
be expected to have a Material Adverse Effect.
 
9.20 Intentionally Omitted
 
9.21 Labor Matters. Except as set forth on Schedule 9.21, as of the Closing
Date, no Affiliated Party is subject to any labor or collective bargaining
agreement. There are no existing or threatened strikes, lockouts or other labor
disputes involving any Affiliated Party that singly or in the aggregate would
reasonably be expected to have a Material Adverse Effect.
 
42
 
 

--------------------------------------------------------------------------------

 
9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Affiliated Party of any Debt hereunder
or under any other Loan Document.
 
9.23 Compliance With Laws. The nature and transaction of the Company’s business
and operations and the use of its properties and assets do not and during the
term of the Loans shall not, violate or conflict with any applicable law,
statute, ordinance, rule, regulation or order of any kind or nature, including,
without limitation, the provisions of the Fair Labor Standards Act or any
zoning, land use, building, noise abatement, occupational health and safety or
other laws, any building permit or any condition, grant, easement, covenant,
condition or restriction, whether recorded or not except such as would not
reasonably be expected to have a Material Adverse Effect.
 
SECTION 10. AFFIRMATIVE COVENANTS.
 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:
 
10.1 Reports, Certificates and Other Information. Furnish or make available to
the Administrative Agent and each Lender:
 
10.1.1 Annual Report. Promptly when available and in any event within 105 days
after the close of each Fiscal Year: a copy of the annual audit report of the
Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, together with a written
statement from such accountants to the effect that in making the examination
necessary for the signing of such annual audit report by such accountants,
nothing came to their attention that caused them to believe that the Company was
not in compliance with any provision of Sections 11.1, 11.3, 11.4 or 11.14 of
this Agreement insofar as such provision relates to accounting matters or, if
something has come to their attention that caused them to believe that the
Company was not in compliance with any such provision, describing such
non-compliance in reasonable detail.
 
10.1.2 Interim Reports. Promptly when available and in any event within 60 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), consolidated (and consolidating, upon the request of the
Administrative Agent) balance sheets of the Company and its Subsidiaries as of
the end of such Fiscal Quarter, together with consolidated statements of
earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter.
 
10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing (i) a computation of each of the financial ratios and
restrictions set forth in Section 11.14 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it and (ii) a written statement as to whether
a Guaranty Event has occurred.
 
43
 
 

--------------------------------------------------------------------------------

 
10.1.4 Reports to the SEC and to Shareholders; Regulatory Bodies. (a) Promptly
upon the filing or sending thereof, copies of all regular, periodic or special
reports of any Affiliated Party filed with the SEC; copies of all registration
statements of any Affiliated Party filed with the SEC (other than on Form S-8);
and copies of all proxy statements or other communications made to security
holders generally; and
 
(b) Promptly upon request of the Administrative Agent, copies of all regular,
periodic or special reports of the Company or any Subsidiary filed with any
Regulatory Bodies, and copies of all rate or similar applications of the Company
or any Subsidiary filed with any Regulatory Bodies.
 
10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:
 
(a) the occurrence of an Event of Default or an Unmatured Event of Default;
 
(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Affiliated Party or
to which any of the properties of any thereof is subject which would reasonably
be expected to have a Material Adverse Effect;
 
(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent; or
 
44
 
 

--------------------------------------------------------------------------------

 
(d) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which would reasonably be expected to have a
Material Adverse Effect.
 
10.1.6 Intentionally Omitted
 
10.1.7 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company by independent
auditors in connection with each annual or interim audit made by such auditors
of the books of the Company.
 
10.1.8 Projections. As soon as practicable, and in any event not later than 105
days after the commencement of each Fiscal Year, financial projections for the
Company and its Subsidiaries for such Fiscal Year (including quarterly operating
and cash flow budgets) prepared in a manner consistent with the projections
delivered by the Company to the Lenders prior to the Closing Date or otherwise
in a manner reasonably satisfactory to the Administrative Agent.
 
10.1.9 Junior Capital Notices. Promptly following receipt, copies of any
material notices (including, in any event, notices of default or acceleration)
received from any holder or trustee of, under or with respect to any Junior
Capital or sent by the Company or any other Affiliated Party to any holder or
trustee of, under or with respect to any Junior Capital.
 
10.1.10 Other Information. Promptly from time to time, such other information
concerning the Affiliated Parties as any Lender or the Administrative Agent may
reasonably request.
 
10.2 Books, Records and Inspections. Keep, and cause each other Affiliated Party
to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; (a) permit, and cause each other Affiliated Party to permit, any Lender or
the Administrative Agent or any representative thereof to, at any reasonable
time and with reasonable notice, taking into the account the potential effect on
the business and operations of such Affiliated Party (or at any time without
notice if an Event of Default exists), inspect the properties and operations of
the Affiliated Parties, all such inspections to be at the inspecting Lender’s or
the Administrative Agent’s expense, unless an Event of Default exists at the
time such inspection is made (in which case such inspections shall be at the
Company’s expense) provided, however, that the Administrative Agent may make an
inspection of the Affiliated Parties’ properties and operations as set forth in
this clause (a) at the Company’s expense not more than once during each 12-month
period regardless of whether an Event of Default exists at the time such
inspection is made; (b) permit and cause each other Affiliated Party to permit,
at any reasonable time and with reasonable notice taking into account the
potential effect on the business operations of the Affiliated Parties (or at any
time without notice if an Event of Default exists), any Lender or the
Administrative Agent or any representative thereof to visit any or all of its
offices, to discuss its financial matters with its officers and its independent
auditors (and the Company hereby authorizes such independent auditors to discuss
such financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Affiliated
Parties, photocopy extracts from) any of its books or other records.
 
45
 
 

--------------------------------------------------------------------------------

 
10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other
Affiliated Party to keep, all property useful and necessary in the business of
the Affiliated Parties in good working order and condition, ordinary wear and
tear excepted.
 
(b) Maintain, and cause each other Affiliated Party to maintain, with
responsible insurance companies, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance, to such extent and against such hazards and liabilities,
as is customarily maintained by companies similarly situated, and, upon request
of the Administrative Agent or any Lender, furnish to the Administrative Agent
or such Lender a certificate setting forth in reasonable detail the nature and
extent of all insurance maintained by the Affiliated Parties.
 
10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each other Affiliated Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply would not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Affiliated Party to ensure, that no Person who owns a
controlling interest in or otherwise controls a Affiliated Party is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a Person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply, and cause each other Affiliated
Party to comply, with all applicable Bank Secrecy Act and anti-money laundering
laws and regulations of which they are aware and (d) pay, and cause each other
Affiliated Party to pay, prior to delinquency, all taxes and other governmental
charges against it or any of its assets, as well as claims of any kind which, if
unpaid, could become a Lien on any of its property; provided that the foregoing
shall not require any Affiliated Party to pay any such tax or charge so long as
it shall contest the validity thereof in good faith by appropriate proceedings
and shall set aside on its books adequate reserves with respect thereto in
accordance with GAAP and, in the case of a claim which could become a Lien on
any assets, such contest proceedings shall stay the foreclosure of such Lien or
the sale of any portion of the assets to satisfy such claim.
 
10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each other Affiliated Party to maintain and preserve, (a)
its existence and good standing in the jurisdiction of its organization and (b)
its qualification to do business and good standing in each jurisdiction where
the nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing would not
reasonably be expected to have a Material Adverse Effect).
 
10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely to refinance existing obligations of the Company, for working capital
purposes, for Acquisitions permitted by Section 11.5, for Capital Expenditures
and for other general business purposes; and not use or permit any proceeds of
any Loan to be used, either directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of “purchasing or carrying” any Margin Stock
in violation of Regulation U.
 
46
 
 

--------------------------------------------------------------------------------

 
10.7 Employee Benefit Plans.
 
(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations except for such non-compliance as would not reasonably be
expected to have a Material Adverse Effect.
 
(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.
 
(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.
 
10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Affiliated Party, the Company shall, or
shall cause the applicable Affiliated Party to, cause the prompt containment and
removal of such Hazardous Substances and the remediation of such real property
or other assets as necessary to comply in all material respects with all
Environmental Laws and to preserve, the value of such real property or other
assets except where the failure to take such action would not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Affiliated Party
to, comply with any Federal or state judicial or administrative order (which is
either final and unappealable or which has not been stayed) requiring the
performance at any real property of any Affiliated Party of activities in
response to the release or threatened release of a Hazardous Substance. To the
extent that the transportation of Hazardous Substances is permitted by this
Agreement, the Company shall, and shall cause its Subsidiaries to, dispose of
such Hazardous Substances, or of any other wastes, only at licensed disposal
facilities operating in compliance with Environmental Laws, except where the
failure to take such action would not reasonably be expected to have a Material
Adverse Effect.
 
10.9 Tax Shelter Registration. Notify the Administrative Agent of any action (or
the intention to take an action) inconsistent with the representation in Section
9.13(b). If the Company so notifies the Administrative Agent, the Company
acknowledges and agrees that the Administrative Agent and the Lenders may treat
the transactions contemplated hereby (or any single transaction contemplated
hereby) as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and the Administrative Agent and such Lender, as applicable, may
maintain the lists and other regulations required by such Treasury Regulation.
To the extent the Administrative Agent or a Lender determines to maintain such
list, each Affiliated Party shall cooperate with the Administrative Agent and
Lenders in obtaining the information required under such Treasury Regulation.
Within 10 days after notifying the Administrative Agent under this Section 10.9,
the Company shall deliver to the Administrative Agent a duly completed copy of
IRS Form 8886 or any successor form.
 
47
 
 

--------------------------------------------------------------------------------

 
10.10 Further Assurances. After the occurrence of a Guaranty Event, take, and
cause each other Affiliated Party to take, such actions as are necessary or as
the Administrative Agent or the Required Lenders may reasonably request from
time to time to ensure that the Obligations of each Affiliated Party under the
Loan Documents are guaranteed by those Subsidiaries required to deliver a
Guaranty pursuant to the terms of this Agreement, including the execution and
delivery of the Guaranty and any joinder agreements thereto, and other related
ancillary documents reasonably requested by the Administrative Agent such as
authority documents and opinions.
 
10.11 Deposit Accounts. Unless the Administrative Agent otherwise consents in
writing, maintain all of the Company’s primary deposit accounts with any Lender
or a domestic bank affiliate of any Lender.
 
10.12 Guaranty Event. Within ninety (90) days of the occurrence of a Guaranty
Event, the Company shall cause certain Subsidiaries approved of by the
Administrative Agent (which approval shall not be unreasonably withheld) to
execute and deliver a Guaranty (or execute and deliver joinder agreements
thereto), together with such certificates, resolutions, formation documents and
opinions of counsel to the Guarantors as the Administrative Agent may reasonably
request, such that upon execution and delivery of the Guaranty (or the
applicable joinder agreements), the Guarantors, together with the Company, are
the source of at least seventy percent (70%) of the Consolidated Operating
Income of the Company and all its Subsidiaries for the four Fiscal Quarter
period most recently ended prior to such date and hold at least seventy percent
(70%) of the Consolidated total assets of the Company and all its Subsidiaries
as of the last day of the Fiscal Quarter then most recently ended.
 
10.13 Maintain Debt Rating. Use reasonable commercial efforts to cause the
Rating Agencies to maintain, on an ongoing basis, a debt rating of the Company’s
long term, publicly traded, non-credit enhanced senior unsecured Debt (whether
or not such Debt is then outstanding).
 
10.14 Subordinated Debt. The subordination provisions of any Subordinated Debt
outstanding from time to time shall be enforceable against the holders of such
Subordinated Debt by the Administrative Agent and the Lenders. All Obligations
shall constitute senior Debt entitled to the benefits of the subordination
provisions contained in any Subordinated Debt outstanding from time to time.
 
SECTION 11. NEGATIVE COVENANTS
 
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated, the Company agrees that, unless at
any time the Required Lenders shall otherwise expressly consent in writing, it
will:
 
48
 
 

--------------------------------------------------------------------------------

 
11.1 Debt. Not, and not permit any other Affiliated Party to, create, incur,
assume or suffer to exist any Debt, except:
 
(a) Obligations under this Agreement and the other Loan Documents;
 
(b) Debt secured by Liens permitted by Section 11.2(e), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt
secured by Liens permitted by Section 11.2(d) at any time outstanding shall not
exceed $15,000,000;
 
(c) (i) Debt of the Company to any Subsidiary and (ii) Debt of any Subsidiary to
the Company or another Subsidiary, provided, however, that the aggregate
principal amount of Debt of any foreign Subsidiaries to Company or to any
domestic Subsidiaries, outstanding from time to time, when incurred, shall not
be in excess of an amount equal to twenty percent (20%) of Consolidated Net
Worth as of the Company’s most recent Fiscal Year end;
 
(d) Subordinated Debt;
 
(e) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased and no Default
or Unmatured Event of Default shall have occurred and been continuing or would
result therefrom.
 
(f) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.5 and purchasers in connection with dispositions permitted under
Section 11.5;
 
(g) Acquired Debt assumed in Acquisitions permitted under Section 11.5; and
 
(h) the Senior Notes, and any refinancing of the Senior Notes which mature in
2008, provided that in connection with such refinancing that (i) the Company
shall not incur Debt (other than Subordinated Debt or Revolving Loans) in excess
of $155,000,000, and (ii) all the proceeds thereof are used to refinance the
Senior Notes on the stated maturity thereof and to pay the reasonable costs of
issuing such Debt, provided that (A) no Unmatured Event of Default or Event of
Default shall have occurred and been continuing at the time of incurring such
Debt; (B) the documents governing or describing such Debt shall be provided to
the Administrative Agent in draft form at least three days prior to the
incurrence of the Debt; (C) the Company shall provide a certificate executed by
a Senior Officer, in form and substance acceptable to the Administrative Agent,
evidencing that as of the end of the Fiscal Quarter immediately preceding such
refinancing and as of the date of such refinancing calculated on a pro forma
basis, giving effect to thereto (x) the Company’s Maximum Leverage Ratio,
calculated in accordance with Section 11.14.2, does not exceed sixty three
percent (63%) and (y) the Company’s Interest Coverage Ratio, calculated in
accordance with Section 11.14.1, is not less than the level set forth for the
applicable period in Section 11.14.1 plus 0.10 and (D) the Administrative Agent
shall concur with the calculations contained in the certification provided by
the Company pursuant to clause (C) above (provided that such concurrence shall
not be unreasonably withheld or delayed) and, provided, further, that this
clause (h) shall not restrict the repayment of the Senior Notes with the
proceeds of Subordinated Debt, a Revolving Loan, a New Capital Offering, or any
combination thereof;
 
49
 
 

--------------------------------------------------------------------------------

 
(i) Guaranty Obligations relating to Debt to the extent permitted under Section
11.16 of this Agreement.
 
(j) other unsecured Debt, in addition to the Debt listed above, in an aggregate
outstanding amount not at any time exceeding an amount equal to twenty percent
(20%) of Consolidated Net Worth as of the Company’s most recent Fiscal Year end,
provided that at the time of incurring such Debt, no Default or Unmatured Event
of Default shall have occurred and been continuing or would result therefrom.
 
11.2 Liens. Not, and not permit any other Affiliated Party to, create or permit
to exist any Lien on any of its real or personal properties, assets or rights of
whatsoever nature (whether now owned or hereafter acquired), except:
 
(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;
 
(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens and
(ii) Liens in the form of deposits or pledges incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations) for sums not overdue or
being contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves;
 
(c) Liens described on Schedule 11.2 as of the Closing Date;
 
(d) cash deposits made with or pledged to gas suppliers of the Affiliated
Parties, provided that the obligation to post such cash deposits arises under
gas contracts entered into by the Company or such Subsidiary in the ordinary
course of business and the amount of gas purchased pursuant to such contracts
does not exceed the greater of (a) the requirements established by the
applicable regulatory authorities (as in effect from time to time) with
jurisdiction over the Affiliated Parties or (b) ten (10) billion cubic feet;
 
(e) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Affiliated Party (and not created in contemplation of such acquisition)
and (iii) Liens that constitute purchase money security interests on any
property securing debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within 60 days of the acquisition thereof and attaches solely to
the property so acquired;
 
50
 
 

--------------------------------------------------------------------------------

 
(f) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of
inventory or other goods;
 
(g) attachments, appeal bonds, judgments and other similar Liens which do not
constitute Events of Default hereunder;
 
(h) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Affiliated Party; and
 
(i) the replacement, extension or renewal of any Lien permitted by clause (c)
above upon or in the same property subject thereto arising out of the extension,
renewal or replacement of the Debt secured thereby (without increase in the
amount thereof).
 
11.3 Hedging Agreements.No Affiliated Party shall enter into any Hedging
Agreement except for Hedging Agreements used solely as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market operations in accordance with its customary policies and
not as a means to speculate for investment purposes on trends and shifts in
financial or commodities markets.
 
11.4 Restricted Payments; Subordinated Debt. Not, and not permit any other
Affiliated Party to (a) make any distribution to any holders of its Capital
Securities or of the Junior Capital, (b) repay, prepay, defease, purchase or
redeem any of its Capital Securities or Junior Capital, (c) pay any management
fees or similar fees to any of its equityholders, and (d) set aside funds for
any of the foregoing. Notwithstanding the foregoing, (i) any Subsidiary may pay
dividends or make other distributions to the Company or to a Subsidiary,
provided that no domestic Subsidiaries shall pay dividends or make other
distributions to any foreign Subsidiaries in excess of $10,000,000, in the
aggregate amount during any Fiscal Year and no Guarantor shall pay dividends or
make other distributions to any Subsidiary except Subsidiaries which are also
Guarantors; (ii) so long as no Event of Default or Unmatured Event of Default
exists or would result therefrom, the Company may make, pay, declare or
authorize any dividend, payment or other distribution in respect of any class of
its capital stock or any dividend, payment or distribution in connection with
the redemption, purchase, retirement or other acquisition, directly or
indirectly, of any shares of its Capital Securities, to the extent in each case
payable solely in shares of Capital Securities of the Company, (iii) the Company
may make, pay, declare or authorize any dividend, payment or other distribution
in respect of any class of its Capital Securities or any dividend, payment or
distribution in connection with the redemption, purchase, retirement or other
acquisition, directly or indirectly, of any shares of its Capital Securities,
provided, however, that immediately before and after giving effect to such
dividend, payment or other distribution, no Event of Default or Unmatured Event
of Default shall exist or shall have occurred and be continuing and that the
Company, both before and after giving effect (on a pro forma basis) to the
payment of such dividends or distributions shall be in compliance with the
financial covenants set forth in Section 11.14 of this Agreement, (iv) the
Company may redeem all of its outstanding Series A 10.25% Subordinated
Debentures due 2040 (of which $30,927,850 in aggregate principal amount is
outstanding on the date hereof), which will in turn cause the redemption of all
of the 10.25% Cumulative Trust Preferred Securities of SEMCO Capital Trust I
(the “Trust”) (of which 1,200,000 trust preferred securities are outstanding on
the date hereof) and all of the common securities of the Trust (of which 37,114
common securities were outstanding on the date hereof) for which all of the
foregoing notices were sent out calling for such redemption to occur on
September 14, 2005, (v) the Company may prepay, purchase, redeem or defease
Subordinated Debt with the proceeds of a New Capital Offering or of Subordinated
Debt in each case issued in accordance with the terms of this Agreement,
provided that no Unmatured Event of Default or Event of Default has occurred and
is continuing; and (vi) the Company may make any payment of regularly scheduled
interest or of principal at maturity under any of the Trust Preferred
Securities, if the Company has provided not less than five (5) Business Days
prior written notice to the Agent of its intent to make such payment,
accompanied by a certification (which is true and correct when given) that both
before and after giving effect to such payment (and taking into account the
making thereof), no Unmatured Event of Default or Event of Default has occurred
and is continuing (or will occur as of the last day of the next succeeding
reporting period) and that such payment would be permitted under the terms of
this Agreement.
 
51
 
 

--------------------------------------------------------------------------------

 
11.5 Mergers, Consolidations, Acquisitions, Sales. Not, and not permit any other
Affiliated Party to, (a) be a party to any merger or consolidation, or purchase
or otherwise acquire all or substantially all of the assets or any Capital
Securities of any class of, or any partnership or joint venture interest in, any
other Person, (b) sell, transfer, convey or lease all or any substantial part of
its assets or Capital Securities (including the sale of Capital Securities of
any Subsidiary) except for sales of inventory in the ordinary course of
business, or (c) sell or assign with or without recourse any receivables, except
for (i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Subsidiary into the Company or into any other domestic
Subsidiary, provided, however, that any merger or consolidation between a
Guarantor and another Subsidiary shall only be permitted if the survivor of the
merger remains subject to the obligations set forth in the Guaranty to which the
Guarantor was originally subject; (ii) any such purchase or other acquisition by
the Company or any Subsidiary of the assets or Capital Securities of any
Subsidiary (provided, however, that the aggregate net book value of any assets
transferred or sold by (x) the Guarantors to any Subsidiaries shall not be in
excess of $5,000,000 for any Fiscal Year and (y) the Company and any domestic
Subsidiaries to any foreign Subsidiaries shall not be in excess of $10,000,000
for any Fiscal Year); (iii) sales and dispositions of assets (including the
Capital Securities of Subsidiaries but excluding the Capital Securities of any
Guarantor) for at least fair market value (as determined by the Board of
Directors of the Company) so long as the net book value of all assets sold or
otherwise disposed of in any Fiscal Year does not exceed 10% of the net book
value of the consolidated assets of the Affiliated Parties as of the last day of
the preceding Fiscal Year, except to the extent the proceeds of such sales or
dispositions are used to purchase comparable replacement assets within 180 days
following the date of such sale or disposition (or if within 180 days following
the date of such sale or disposition the Company has entered into a binding
purchase order or contract for such purchase, within 360 days following the date
of such sale or disposition); and (iv) any Acquisition by the Company or any
domestic Subsidiary where:
 
52
 
 

--------------------------------------------------------------------------------

 
(A) the business or division acquired are for use, or the Person acquired is
principally engaged, in the Gas Related Businesses engaged in by the Affiliated
Parties on the Closing Date;
 
(B) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;
 
(C) the aggregate consideration to be paid by the Affiliated Parties (including
any Debt assumed or issued in connection therewith, the amount thereof to be
calculated in accordance with GAAP) in connection with such Acquisition (or any
series of related Acquisitions) is not more than $50,000,000 and shall not
exceed $150,000,000 in total for all Acquisitions from the Closing Date until
the Termination Date, provided, however, that the limitations on such
consideration specified under this clause shall not apply during such periods as
the Company maintains senior unsecured debt ratings of BBB- and Baa3 or better
from S&P and Moody’s respectively and provided, further, no Event of Default
shall be deemed to occur or be continuing if the Company has paid more than
$150,000,000 in consideration for Acquisitions during the period when the
limitations contained in this clause (C) were lifted but subsequently re-imposed
so long as the Company does not make any further Acquisitions while the
limitations are re-imposed;
 
(D) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.14;
 
(E) in the case of the Acquisition of any Person, the Board of Directors of such
Person has approved such Acquisition;
 
(F) reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens on the assets or business to be acquired; and
 
(G) not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma Net Operating Income relating thereto.
 
11.6 [Intentionally Omitted]
 
11.7 Transactions with Affiliates. Not, and not permit any other Affiliated
Party to, enter into, or cause, suffer or permit to exist any transaction,
arrangement or contract with any of its other Affiliates (other than the
Affiliated Parties) which is on terms which are less favorable than are
obtainable from any Person which is not one of its Affiliates.
 
11.8 [Intentionally Omitted]
 
53
 
 

--------------------------------------------------------------------------------

 
11.9 Inconsistent Agreements. Not, and not permit any other Affiliated Party to,
enter into any agreement containing any provision which would (a) be violated or
breached by any borrowing by the Company hereunder or by the performance by any
Affiliated Party of any of its Obligations hereunder or under any other Loan
Document, or (b) create or permit to exist or become effective any encumbrance
or restriction on the ability of any Subsidiary to (i) pay dividends or make
other distributions to the Company or any other Subsidiary, or pay any Debt owed
to the Company or any other Subsidiary, (ii) make loans or advances to any
Affiliated Party or (iii) transfer any of its assets or properties to any
Affiliated Party, other than (A) customary restrictions and conditions contained
in agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder (B)
restrictions or conditions imposed by any agreement relating to purchase money
Debt, Capital Leases, Junior Capital and other Debt permitted by this Agreement,
(C) customary provisions in leases and other contracts restricting the
assignment thereof, (D) Liens securing Indebtedness otherwise permitted to be
incurred, under the provisions of Section 11.2 hereof that limit the right of
the debtor to dispose of the assets subject to such Liens; (E) provisions with
respect to the disposition or distribution of assets or property in joint
venture agreements asset sale agreements, stock sale agreements and other
similar agreements entered into in the ordinary course of business; and (F)
restrictions on deposits (to the extent permitted hereunder) imposed by
customers under contracts entered into in the ordinary course of business.
 
11.10 Business Activities; Issuance of Equity. Not, and not permit any other
Affiliated Party to, engage in any line of business other than the businesses
engaged in on the date hereof and businesses reasonably related and incidental
thereto. Not permit any Subsidiary to issue any Capital Securities other than
any issuance by a Subsidiary to the Company or another Subsidiary in accordance
with Section 11.4, except to the extent such issuance would fit within the
basket set forth for asset sales pursuant to Section 11.5(c)(iii) of this
Agreement.
 
11.11 Investments. Not, and not permit any other Affiliated Party to, make or
permit to exist any Investment in any other Person, except the following:
 
(a) Investments by (i) the Company or any of its domestic Subsidiaries in any of
the Company’s foreign Subsidiaries, provided, that the aggregate amount of such
investments shall not be in excess of an amount equal to twenty percent (20%) of
Consolidated Net Worth as of the Company’s most recent Fiscal Year end tested as
of the date the applicable investment is made and (ii) the Company in any of its
domestic Subsidiaries, or by any Subsidiary in any of its domestic Subsidiaries
and;
 
(b) Investments constituting Debt permitted by Section 11.1 and Hedging
Agreements permitted by Section 11.3;
 
(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;
 
(d) Cash Equivalent Investments;
 
(e) bank deposits in the ordinary course of business and cash deposits with gas
supplies of the Company, provided that the obligation to post such cash deposits
arises under gas contracts entered into by the Company in the ordinary course of
business and the amount of gas purchased pursuant to such contracts does not
exceed the greater of (a) the requirements established by the applicable
regulatory authorities (as in effect from time to time) with jurisdiction over
the Company or (b) ten (10) billion cubic feet;
 
54
 
 

--------------------------------------------------------------------------------

 
(f) Investments in securities of account debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;
 
(g) Investments to consummate Acquisitions permitted by Section 11.5;
 
(h) Investments listed on Schedule 11.11 as of the Closing Date;
 
(i) joint ventures that are principally engaged in Gas Related Businesses,
provided however, that the aggregate amount invested such joint ventures shall
not exceed an amount equal to twenty percent (20%) of Consolidated Net Worth as
of the Company’s most recent Fiscal Year end tested as of the date the
applicable investment is made; and
 
(j) other Investments not set forth above which are not, in the aggregate, in
excess of $5,000,000;
 
provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; (y) no Investment otherwise permitted by clause (b),
(c), (g), (i) or (j) shall be permitted to be made if, immediately before or
after giving effect thereto, any Event of Default or Unmatured Event of Default
exists. In valuing any Investments for the purpose of applying the limitations
set forth in this Section 11.11 (except as otherwise expressly provided herein),
such Investment shall be taken at the original cost thereof, without allowance
for any subsequent write-offs or appreciation or depreciation, but less any
amount repaid or recovered on account of capital or principal.
 
11.12 Restriction of Amendments to Certain Documents. Not amend or otherwise
modify, or waive any rights under any documents relating to the Junior Capital
if, in any case, such amendment, modification or waiver could be adverse to the
interests of the Lenders or would reasonably be expected to have a Material
Adverse Effect
 
11.13 Fiscal Year. Not change its Fiscal Year or that of any Affiliated Party.
 
11.14 Financial Covenants
 
11.14.1 Minimum Interest Coverage Ratio. Not permit the Interest Coverage Ratio
for any period of four consecutive Fiscal Quarters ending on the last day of a
Fiscal Quarter to be less than as follows:
 
55
 
 

--------------------------------------------------------------------------------

 
 
Periods
 
Interest Coverage Ratio
 
Each Fiscal Quarter through September 30, 2007
 
1.25 to 1.00
 
Each Fiscal Quarter thereafter
 
1.30 to 1.00
 



 
11.14.2 Maximum Leverage Ratio. Not permit, as of the last day of each Fiscal
Quarter a ratio of (i) Consolidated Adjusted Funded Debt to (ii) Consolidated
Adjusted Total Capitalization to be more than sixty five percent (65%).
 
11.14.3 Minimum Consolidated Net Worth. Not permit the Consolidated Net Worth,
as of the last day of each Fiscal Quarter, to be less than an amount equal to
(a) the Net Worth Base Amount, plus (b) the New Capital Adjustment through the
date of determination.
 
Net Worth Base Amount means $225,000,000 plus 50% of Consolidated Net Income (if
positive) earned during each Fiscal Year, commencing with the Fiscal Year ending
December 31, 2005, provided, however, that for Fiscal Year 2005, Consolidated
Net Income for purposes of this Section 11.14.3, shall be calculated to include
only the last three fiscal quarters of such Fiscal Year.
 
11.15 Cancellation of Debt; More Favorable Terms. (a) Not, and not permit any
other Affiliated Party to, cancel any claim or debt owing to it (except from
another Affiliated Party), except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of debts or claims
not to exceed $10,000,000 in any Fiscal Year.
 
(b) Not enter into any amendment or modification of the senior notes set forth
on Schedule 11.15(b) and any additional senior notes issued on a pari passu
basis with the Obligations from time to time or any related loan documentation
for such senior notes or any refinancing of such senior notes if such amendment
or modification shall include, or be issued pursuant to any amendment or other
agreement which includes (i) financial covenants (other than incurrence-type
covenants which permit the Affiliated Parties to take specified actions only if
certain financial tests are met) or event of default provisions (other than any
event of default provisions which are comparable to Sections 13.1.1, 13.1.5 and
13.1.6 hereof) which are more restrictive than or substantially different from
the financial covenants and default provisions set forth in this Agreement
unless, prior to entering into any such amendment, the Company notifies the
Administrative Agent and the Lenders of its intent to enter into any such
amendment and, if the Required Lenders determine that some or all of the
financial covenants or default provisions set forth in such amendment are more
favorable to the lender thereunder than the covenants or default provisions set
forth in this Agreement (“More Favorable Terms”), and that the Required Lenders
desire that this Agreement be further amended to incorporate the More Favorable
Terms, the Company shall, within thirty days following receipt from
Administrative Agent of notice that the Required Lenders have made the foregoing
determination, enter into an amendment to this Agreement incorporating, on terms
and conditions acceptable to the Required Lenders, the More Favorable Terms or
(ii) a covenant or agreement requiring any of the Subsidiaries of the Company to
guaranty the senior notes described above or any refinancing of such senior
notes, unless prior to or simultaneously with the grant of such guaranty, such
Subsidiaries shall execute and deliver a Guaranty for the benefit of the
Administrative Agent and the Lenders, together with such resolutions, opinions,
certificates and other documents as Agent may reasonably request, each in form
and substance reasonably acceptable to Agent.
 
56
 
 

--------------------------------------------------------------------------------

 
SECTION 12. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
 
The obligation of each Lender to make its Loans and of each Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:
 
12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of each Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that the
Administrative Agent shall have received all of the following, each duly
executed and dated the Closing Date (or such earlier date as shall be
satisfactory to the Administrative Agent), in form and substance satisfactory to
the Administrative Agent (and the date on which all such conditions precedent
have been satisfied or waived in writing by the Administrative Agent and the
Lenders is called the “Closing Date”):
 
12.1.1 Notes. A Note for each Lender.
 
12.1.2 Authorization Documents. For each Affiliated Party executing and
delivering Loan Documents, such Person’s (a) charter (or similar formation
document), certified by the appropriate governmental authority; (b) good
standing certificates in its state of incorporation (or formation) and in each
other state in which a Affiliated Party is qualified as a foreign corporation
and which is requested by the Administrative Agent; (c) bylaws (or similar
governing document); (d) resolutions of its board of directors (or similar
governing body) approving and authorizing such Person’s execution, delivery and
performance of the Loan Documents to which it is party and the transactions
contemplated thereby; and (e) signature and incumbency certificates of its
officers executing any of the Loan Documents (it being understood that the
Administrative Agent and each Lender may conclusively rely on each such
certificate until formally advised by a like certificate of any changes
therein), all certified by its secretary or an assistant secretary (or similar
officer) as being in full force and effect without modification.
 
12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Affiliated Parties
of the documents referred to in this Section 12.
 
12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.
 
12.1.5 Opinions of Counsel. Opinions of counsel for each Affiliated Party party
to the Loan Documents.
 
12.1.6 Intentionally Omitted
 
57
 
 

--------------------------------------------------------------------------------

 
12.1.7 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with (a) all Attorney Costs of the Administrative Agent
to the extent invoiced prior to the Closing Date, plus such additional amounts
of Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Company and the
Administrative Agent) and (b) an upfront fee in the amount set forth in the
Agent Proposal Letter to be divided by the Administrative Agent amongst the
Lenders according to their respective Pro Rata Shares upon the effectiveness of
this Agreement.
 
12.1.8 Income Statements, Balance Sheets and Cash Flow Statements. The
Administrative Agent shall have received projected income statements, balance
sheets and cash flow statements prepared by the Company and giving effect to the
transactions contemplated by this Agreement and the use of proceeds therefrom,
in each case in form and substance acceptable to the Administrative Agent.
 
12.1.9 Financial Statements.The Administrative Agent shall have received (i)
audited Consolidated financial statements for the Company and its Subsidiaries
for the Fiscal Years ending 2002, 2003 and 2004 and (ii) unaudited interim
Consolidated financial statements for the Company and its Subsidiaries for each
fiscal quarter ended after the latest Fiscal Year 2004, in each case in form and
substance acceptable to the Administrative Agent.
 
12.1.10 Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports from the Secretary of State of Michigan dated a
date reasonably near to the Closing Date, listing all effective financing
statements which name the Company (under its present names) as debtor, together
with (a) copies of such financing statements, and (b) such other Uniform
Commercial Code termination statements as the Administrative Agent may
reasonably request with respect to Liens other than Permitted Liens.
 
12.1.11 Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Company on behalf of the Company certifying the matters set forth
in Section 12.2.1 as of the Closing Date.
 
12.1.12 Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.
 
12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
each Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:
 
12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:
 
(a) the representations and warranties of each Affiliated Party set forth in
this Agreement and the other Loan Documents shall be true and correct in all
respects with the same effect as if then made (except to the extent stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date) and except for
changes therein occurring in the ordinary course of business and which do not
violate this Agreement; and
 
58
 
 

--------------------------------------------------------------------------------

 
(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.
 
12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received a certificate dated the
date of such requested Loan or Letter of Credit and signed by a duly authorized
representative of the Company as to the matters set out in Section 12.2.1 (it
being understood that each request by the Company for the making of a Loan or
the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Company that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Administrative Agent or any Lender may reasonably request in support
thereof.
 
SECTION 13. EVENTS OF DEFAULT AND THEIR EFFECT.
 
13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:
 
13.1.1 Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Company hereunder or under
any other Loan Document.
 
13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Affiliated Party in an aggregate amount (for all
such Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $10,000,000 and shall continue beyond any applicable
notice, grace or cure period, and such default shall (a) consist of the failure
to pay such Debt when due, whether by acceleration or otherwise, or (b)
accelerate the maturity of such Debt or permit the holder or holders thereof, or
any trustee or agent for such holder or holders, to cause such Debt to become
due and payable (or require any Affiliated Party to purchase or redeem such Debt
or post cash collateral in respect thereof) prior to its expressed maturity.
 
13.1.3 Intentionally Omitted.
 
13.1.4 Bankruptcy, Insolvency, etc. Any Affiliated Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Affiliated Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Affiliated Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any
Affiliated Party or for a substantial part of the property of any thereof and is
not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Affiliated Party, and if such case or proceeding is not commenced by such
Affiliated Party, it is consented to or acquiesced in by such Affiliated Party,
or remains for 60 days undismissed; or any Affiliated Party takes any action to
authorize, or in furtherance of, any of the foregoing.
 
59
 
 

--------------------------------------------------------------------------------

 
13.1.5 Non-Compliance with Loan Documents. (a) Failure by any Affiliated Party
to comply with or to perform any covenant set forth in Section 10.1.5, 10.5 or
10.9 or Section 11; or (b) failure by any Affiliated Party to comply with or to
perform any other provision of this Agreement or any other Loan Document (and
not constituting an Event of Default under any other provision of this Section
13) and continuance of such failure described in this clause (b) for 30 days
following the earlier to occur of (i) the obtaining of actual knowledge by the
Company or any Subsidiary of such default or (ii) the receipt of written notice
by any senior officer of the Company of such default; provided, in each case
that an Event of Default arising from a breach of Sections 10.1.1 through 10.1.4
or 10.1.10 shall be deemed to have been cured upon delivery of the required
item; and provided, further, that the Event of Default arising solely due to a
breach of Section 10.1.5(a) shall be deemed cured upon the earlier of (i) the
giving of notice as required by that Section and (ii) the date upon which the
Event of Default or Unmatured Event of Default giving rise to the notice
obligation has been cured or waived.
 
13.1.6 Representations; Warranties. Any representation or warranty made by any
Affiliated Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Affiliated Party to
the Administrative Agent or any Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.
 
13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$5,000,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; or (c) there
shall occur any withdrawal or partial withdrawal from a Multiemployer Pension
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer
Pension Plans as a result of such withdrawal (including any outstanding
withdrawal liability that the Company or any member of the Controlled Group have
incurred on the date of such withdrawal) exceeds $5,000,000.
 
13.1.8 Judgments. Final judgments which exceed an aggregate of $5,000,000 shall
be rendered against any Affiliated Party and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within 30
days after entry or filing of such judgments.
 
13.1.9 Intentionally Omitted.
 
13.1.10 Invalidity of Subordination Provisions, etc. (i) Any subordination
provision in any document or instrument governing Subordinated Debt aggregating
$5,000,000 or more, or any subordination provision in any guaranty by any
Subsidiary of any Subordinated Debt aggregating $5,000,000 or more, shall cease
to be in full force and effect, or (ii) any Affiliated Party or any other Person
(including the holder of any applicable Subordinated Debt) shall contest in any
manner the validity, binding nature or enforceability of any such provision.
 
60
 
 

--------------------------------------------------------------------------------

 
13.1.11 Change of Control. 
 
(a) Any Person or group of Persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934) shall acquire beneficial ownership (within
the meaning of Rule 13d-3 promulgated under such Act) of more than 35% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Company having voting rights in the election of
directors under normal circumstances; (b) a majority of the members of the Board
of Directors of the Company shall cease to be Continuing Members. For purposes
of the foregoing; “Continuing Member” means a member of the Board of Directors
of the Company who either (i) was a member of the Company’s Board of Directors
on the day before the Closing Date and has been such continuously thereafter or
(ii) became a member of such Board of Directors after the day before the Closing
Date and whose election or nomination for election was approved by a vote of the
majority of the Continuing Members then members of the Company’s Board of
Directors, (c) any “change of control” shall occur under any documents or
agreements relating to the Junior Capital, or (d) the Company shall no longer
hold, either directly or indirectly, 100% of the Capital Securities of any
Guarantor.
 
13.2 Effect of Event of Default. If any Event of Default described in Section
13.1.4 shall occur in respect of the Company, the Commitments shall immediately
terminate and the Loans and all other Obligations hereunder shall become
immediately due and payable and the Company shall become immediately obligated
to Cash Collateralize all Letters of Credit, all without presentment, demand,
protest or notice of any kind; and, if any other Event of Default shall occur
and be continuing, the Administrative Agent may (and, upon the written request
of the Required Lenders shall) declare the Commitments to be terminated in whole
or in part and/or declare all or any part of the Loans and all other Obligations
hereunder to be due and payable and/or demand that the Company immediately Cash
Collateralize all or any Letters of Credit, whereupon the Commitments shall
immediately terminate (or be reduced, as applicable) and/or the Loans and other
Obligations hereunder shall become immediately due and payable (in whole or in
part, as applicable) and/or the Company shall immediately become obligated to
Cash Collateralize the Letters of Credit (all or any, as applicable), all
without presentment, demand, protest or notice of any kind. Any cash collateral
delivered hereunder shall be held by the Administrative Agent (without liability
for interest thereon) and applied to the Obligations arising in connection with
any drawing under a Letter of Credit. After the expiration or termination of all
Letters of Credit, such cash collateral shall be applied by the Administrative
Agent to any remaining Obligations hereunder and any excess shall be delivered
to the Company or as a court of competent jurisdiction may elect.
 
SECTION 14. THE AGENTS.
 
14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
 
61
 
 

--------------------------------------------------------------------------------

 
14.2 Issuing Lender. Each Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. Each Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by each
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included each Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to each Issuing Lender.
 
14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys in fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney in fact that it selects in the absence of
gross negligence or willful misconduct.
 
14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Affiliated
Party or Affiliate of the Company, or any officer thereof, contained in this
Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document (or the creation,
perfection or priority of any Lien or security interest therein), or for any
failure of the Company or any other party to any Loan Document to perform its
Obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of the Company or any of the Company’s Subsidiaries or Affiliates.
 
62
 
 

--------------------------------------------------------------------------------

 
14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or all Lenders if such action specifically requires the
approval of all Lenders under this Agreement) as it deems appropriate and, if it
so requests, confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or all Lenders if
such action specifically requires the approval of all Lenders under this
Agreement) and such request and any action taken or failure to act pursuant
thereto shall be binding upon each Lender. For purposes of determining
compliance with the conditions specified in Section 12.1, each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.
 
14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.
 
14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Affiliated Parties, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Affiliated Parties, and made its own decision to enter
into this Agreement and to extend credit to the Company hereunder. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.
 
63
 
 

--------------------------------------------------------------------------------

 
14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders (or all Lenders for
actions specifically requiring the consent of all Lenders under this Agreement)
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out of pocket expenses (including Attorney Costs and Taxes) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company. The undertaking in this Section shall survive repayment
of the Loans, cancellation of the Notes, expiration or termination of the
Letters of Credit, termination of this Agreement and the resignation or
replacement of the Administrative Agent.
 
14.9 Administrative Agent in Individual Capacity. LaSalle Midwest and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Affiliated Parties and Affiliates as though LaSalle Midwest were not the
Administrative Agent hereunder and without notice to or consent of any Lender.
Each Lender acknowledges that, pursuant to such activities, LaSalle Midwest or
its Affiliates may receive information regarding the Company or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Company or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to their Loans (if any), LaSalle Midwest and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though LaSalle Midwest were not the Administrative Agent,
and the terms “Lender” and “Lenders” include LaSalle Midwest and its Affiliates,
to the extent applicable, in their individual capacities.
 
64
 
 

--------------------------------------------------------------------------------

 
14.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.
 
14.11 Intentionally Omitted
 
14.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Affiliated Party, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Company) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.16) allowed in such judicial
proceedings; and
 
65
 
 

--------------------------------------------------------------------------------

 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.16.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
14.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,”“documentation agent,”“co-agent,”“book manager,”“lead
manager,”“arranger,”“lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
 
SECTION 15. GENERAL.
 
15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall (a)
extend or increase the Commitment of any Lender without the written consent of
such Lender, (b) extend the date scheduled for payment of any principal of or
interest on the Loans or any fees payable hereunder without the written consent
of each Lender directly affected thereby, (c) reduce the principal amount of any
Loan, the rate of interest thereon or any fees payable hereunder, without the
consent of each Lender directly affected thereby; or (d) release any party from
its obligations under the Guaranty (except in connection with the permitted sale
of the applicable Guarantor, in which case the Administrative Agent may release
the applicable Guarantor, provided, however, that no Guaranty Event shall result
therefrom (determined on a pro forma basis as of the proposed date of sale)),
change the definition of Required Lenders, any provision of this Section 15.1 or
reduce the aggregate Pro Rata Share required to effect an amendment,
modification, waiver or consent, without, in each case, the written consent of
all Lenders. No provision of Section 14 or other provision of this Agreement
affecting the Administrative Agent in its capacity as such shall be amended,
modified or waived without the consent of the Administrative Agent. No provision
of this Agreement relating to the rights or duties of each Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of
each Issuing Lender. No provision of this Agreement relating to the rights or
duties of the Swing Line Lender in its capacity as such shall be amended,
modified or waived without the consent of the Swing Line Lender.
 
66
 
 

--------------------------------------------------------------------------------

 
15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.
 
15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any Person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.
 
15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Section 10
(or any related definition) to eliminate or to take into account the effect of
any change in GAAP on the operation of such covenant (or if the Administrative
Agent notifies the Company that the Required Lenders wish to amend Section 10
(or any related definition) for such purpose), then the Company’s compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Company and the Required Lenders.
 
67
 
 

--------------------------------------------------------------------------------

 
15.5 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent (including Attorney Costs and any Taxes) in connection with the
preparation, execution, syndication, delivery and administration (including the
costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof. In addition, the
Company agrees to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Company’s auditors in
connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2. All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.
 
15.6 Assignments; Participations.
 
15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, each
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Company (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit D hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable parties thereto and a processing fee of $3,500. No assignment may be
made to any Person if at the time of such assignment the Company would be
obligated to pay any greater amount under Section 7.6 or 8 to the Assignee than
the Company is then obligated to pay to the assigning Lender under such Sections
(and if any assignment is made in violation of the foregoing, the Company will
not be required to pay such greater amounts). Any attempted assignment not made
in accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2.
 
(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.
 
68
 
 

--------------------------------------------------------------------------------

 
(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant other
than an Affiliate of a Lender shall have any direct or indirect voting rights
hereunder except with respect to any event described in Section 15.1 expressly
requiring the unanimous vote of all Lenders or, as applicable, all affected
Lenders. Each Lender agrees to incorporate the requirements of the preceding
sentence into each participation agreement which such Lender enters into with
any Participant which is not an Affiliate of a Lender. The Company agrees that
if amounts outstanding under this Agreement are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.6 or
8 as if it were a Lender (provided that on the date of the participation no
Participant shall be entitled to any greater compensation pursuant to Section
7.6 or 8 than would have been paid to the participating Lender on such date if
no participation had been sold and that each Participant complies with Section
7.6(d) as if it were an Assignee).
 
15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.
 
69
 
 

--------------------------------------------------------------------------------

 
15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF MICHIGAN APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.
 
15.9 Confidentiality. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Affiliated Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments provided that such Persons are bound by, or agree in writing to be
bound by this Section 15.9 or are otherwise required to maintain confidentiality
as set forth herein; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, Issuing Lenders or any
other Lender who may provide bank products to the Affiliated Parties provided
such Affiliates are bound by or agree in writing to be bound by this Section
15.9 or are otherwise required to maintain confidentiality as set forth herein;
or (h) that ceases to be confidential through no fault of the Administrative
Agent or any Lender. Notwithstanding the foregoing, the Company consents to the
publication by the Administrative Agent or any Lender of a tombstone or similar
advertising material relating to the financing transactions contemplated by this
Agreement, and the Administrative Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements. Notwithstanding anything in this Agreement or any
other Loan Document to the contrary, any information with respect to the “tax
treatment” or “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby shall not
be confidential and the Administrative Agent and the Lenders and other parties
hereto may disclose without limitation of any kind any information that is
provided to the Administrative Agent or the Lenders with respect to the “tax
treatment” or “tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4); provided, that to the extent any Loan Document
contains information that relates to the “tax treatment” or “tax structure” and
contains other information, this paragraph shall only apply to the information
regarding the “tax treatment” or “tax structure.”
 
70
 
 

--------------------------------------------------------------------------------

 
15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.
 
15.11 Nature of Remedies. All rights of the Administrative Agent and the Lenders
expressed herein or in any other Loan Document shall be in addition to and not
in limitation of those provided by applicable law. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.
 
15.12 Entire Agreement; Amendment and Restatement. This Agreement, together with
the other Loan Documents, embodies the entire agreement and understanding among
the parties hereto and supersedes all prior or contemporaneous agreements and
understandings of such Persons, verbal or written, relating to the subject
matter hereof and thereof (except as relates to the fees described in Section
5.3) and any prior arrangements made with respect to the payment by the Company
of (or any indemnification for) any fees, costs or expenses payable to or
incurred (or to be incurred) by or on behalf of the Administrative Agent or the
Lenders. This Agreement constitutes an amendment and restatement of the Prior
Credit Agreement, which Prior Credit Agreement is fully superseded and amended
and restated in its entirety hereby; provided that the Obligations governed by
the Prior Credit Agreement shall remain outstanding and in full force and effect
and provided further that this Agreement does not constitute a novation of such
Obligations.
 
15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.
 
15.14 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.
 
71
 
 

--------------------------------------------------------------------------------

 
15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.
 
15.16 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS) OR OTHER SIMILAR TRANSACTION
FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY,
WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY AFFILIATED PARTY, (C) ANY
VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY
OWNED OR LEASED BY ANY AFFILIATED PARTY OR THE OPERATIONS CONDUCTED THEREON, (D)
THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY
AFFILIATED PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY
OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT
THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE COMPANY
HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION
OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE
LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.16 SHALL SURVIVE REPAYMENT
OF THE LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE
LETTERS OF CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR
DISCHARGE OF THE GUARANTY AND TERMINATION OF THIS AGREEMENT.
 
72
 
 

--------------------------------------------------------------------------------

 
15.17 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Affiliated Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Affiliated Parties, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor. Neither the
Administrative Agent nor any Lender undertakes any responsibility to any
Affiliated Party to review or inform any Affiliated Party of any matter in
connection with any phase of any Affiliated Party’s business or operations. The
Company agrees, on behalf of itself and each other Affiliated Party, that
neither the Administrative Agent nor any Lender shall have liability to any
Affiliated Party (whether sounding in tort, contract or otherwise) for losses
suffered by any Affiliated Party in connection with, arising out of, or in any
way related to the transactions contemplated and the relationship established by
the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a judgment by a court of competent
jurisdiction that such losses resulted from the gross negligence or willful
misconduct of the party from which recovery is sought. NO LENDER PARTY SHALL BE
LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY INFORMATION OR
OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL ANY LENDER
PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF OF ITSELF
AND EACH OTHER AFFILIATED PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE
FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN CONNECTION HEREWITH
OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The Company
acknowledges that it has been advised by counsel in the negotiation, execution
and delivery of this Agreement and the other Loan Documents to which it is a
party. No joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
 
15.18 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF MICHIGAN OR IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
MICHIGAN; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE COMPANY, THE ADMINISTRATIVE AGENT, EACH
ISSUING LENDER AND EACH LENDER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF THE STATE OF MICHIGAN AND OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE COMPANY, THE ADMINISTRATIVE AGENT, EACH
ISSUING LENDER AND EACH LENDER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF MICHIGAN. THE COMPANY, THE ADMINISTRATIVE AGENT, EACH
ISSUING LENDER AND EACH LENDER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
73
 
 

--------------------------------------------------------------------------------

 
15.19 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT, EACH
ISSUING LENDER AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY
NOTE, ANY OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
[signature pages follow]
 
74
 
 

--------------------------------------------------------------------------------

 
The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.
 

        SEMCO ENERGY, INC.  
   
   
  By:   /s/ Michael V. Palmeri  

--------------------------------------------------------------------------------

 
Title:  Michael Palmeri
     Senior Vice President, Chief Financial Officer and Treasurer 

 
 
75
 
 

--------------------------------------------------------------------------------

 
 
 

        LASALLE BANK MIDWEST NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent, as Issuing Lender and as a Lender  
   
   
  By:   /s/ Gregory E. Castle  

--------------------------------------------------------------------------------

 
    Gregory E. Castle
Title:  First Vice President

 
   
 

        NATIONAL CITY BANK OF THE MIDWEST  
   
   
  By:   /s/ Kenneth R. Ehrhardt  

--------------------------------------------------------------------------------

 
Title:  SVP

 
   
 

        U.S. BANK, N.A.  
   
   
  By:   /s/ Jeff Janza  

--------------------------------------------------------------------------------

 
Title:  Vice President

 
   
 

        FIFTH THIRD BANK, EASTERN MICHIGAN  
   
   
  By:   /s/ David J. Mannarino  

--------------------------------------------------------------------------------

 
Title:  Assistant Vice President

 


 

        THE HUNTINGTON NATIONAL BANK  
   
   
  By:   /s/ Kevin D. Szachta  

--------------------------------------------------------------------------------

 
    Kevin D. Szachta
Title:  Vice President

 


 

        COMERICA BANK  
   
   
  By:   /s/ Scott M. Kowalski  

--------------------------------------------------------------------------------

 
Title:  Assistant Vice President

 



 

 
 

--------------------------------------------------------------------------------

 



ANNEX A
 
LENDERS AND PRO RATA SHARES
 


 
 
Lender
Revolving
Commitment
Amount
Pro
Rata
Share
LaSalle Bank Midwest National Association**
$32,750,000.00
27.291666667%
National City Bank of the Midwest
$23,000,000.00
19.166666667%
U.S. Bank, N.A.
$23,000,000.00
19.166666667%
Fifth Third Bank, Eastern Michigan
$13,750,000.00
11.458333333%
The Huntington National Bank
$13,750,000.00
11.458333333%
Comerica Bank
$13,750,000.00
11.458333333%
 
TOTALS
 
$120,000,000.00
 
100%





 
 










** Includes Swing Line Commitment Amount of $40,000,000.00.



 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
 
Pages




SECTION 1.
DEFINITIONS.
3
 
1.1
Definitions
3
 
1.2
Other Interpretive Provisions
19
         
SECTION 2.
COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.
19
 
2.1
Commitments
20
   
2.1.1
Revolving Loan Commitment
20
   
2.1.2
Revolving Commitment Optional Increase
20
   
2.1.3
L/C Commitment
21
 
2.2
Loan Procedures
22
   
2.2.1
Various Types of Loans
22
   
2.2.2
Borrowing Procedures
22
   
2.2.3
Conversion and Continuation Procedures
22
   
2.2.4
Swing Line Facility
23
 
2.3
Letter of Credit Procedures
25
   
2.3.1
L/C Applications
25
   
2.3.2
Participations in Letters of Credit
26
   
2.3.3
Reimbursement Obligations
26
   
2.3.4
Existing Letters of Credit
27
   
2.3.5
Funding by Lenders to Issuing Lenders
27
 
2.4
Commitments Several
28
 
2.5
Certain Conditions
28
         
SECTION 3.
EVIDENCING OF LOANS.
28
 
3.1
Notes
28
 
3.2
Recordkeeping
28
         
SECTION 4.
INTEREST.
29
 
4.1
Interest Rates
29
 
4.2
Interest Payment Dates
29
 
4.3
Setting and Notice of LIBOR Rates
29
 
4.4
Computation of Interest
29
         
SECTION 5.
FEES.
30
 
5.1
Facility Fee
30
 
5.2
Letter of Credit Fees
30
 
5.3
Administrative Agent’s Fees
30
         
SECTION 6.
REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
30

 
i 
 
 

--------------------------------------------------------------------------------

 

 
6.1
Reduction or Termination of the Revolving Commitment
30
   
6.1.1
Voluntary Reduction or Termination of the Revolving Commitment
30
   
6.1.2
All Reductions of the Revolving Commitment
31
 
6.2
Prepayments
31
   
6.2.1
Voluntary Prepayments
31
   
6.2.2
Mandatory Prepayments
31
 
6.3
Manner or Prepayments
31
   
6.3.1
All Prepayments
31
 
6.4
Repayments
31
         
SECTION 7.
MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
31
 
7.1
Making of Payments
31
 
7.2
Application of Certain Payments
32
 
7.3
Due Date Extension
32
 
7.4
Setoff
32
 
7.5
Proration of Payments
32
 
7.6
Taxes
32
         
SECTION 8.
INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
34
 
8.1
Increased Costs
34
 
8.2
Basis for Determining Interest Rate Inadequate or Unfair
35
 
8.3
Changes in Law Rendering LIBOR Loans Unlawful
36
 
8.4
Funding Losses
36
 
8.5
Right of Lenders to Fund through Other Offices
37
 
8.6
Discretion of Lenders as to Manner of Funding
37
 
8.7
Mitigation of Circumstances; Replacement of Lenders
37
 
8.8
Conclusiveness of Statements; Survival of Provisions
38
         
SECTION 9.
REPRESENTATIONS AND WARRANTIES.
38
 
9.1
Organization
38
 
9.2
Authorization; No Conflict
38
 
9.3
Validity and Binding Nature
38
 
9.4
Financial Condition
38
 
9.5
No Material Adverse Change
39
 
9.6
Litigation
39
 
9.7
Ownership of Properties; Liens
39
 
9.8
[Intentionally Omitted]
39
 
9.9
Pension Plans
39
 
9.10
Investment Company Act
39
 
9.11
Public Utility Holding Company Act
40
 
9.12
Regulation U
40
 
9.13
Taxes; Tax Shelter Registration
40

 
ii 
 
 

--------------------------------------------------------------------------------

 

 
9.14
Solvency, etc.
40
 
9.15
Environmental Matters
40
 
9.16
Insurance
42
 
9.17
Intentionally Omitted
42
 
9.18
Information
42
 
9.19
Intellectual Property
42
 
9.20
Intentionally Omitted
42
 
9.21
Labor Matters
42
 
9.22
No Default
43
 
9.23
Compliance With Laws
43
         
SECTION 10.
AFFIRMATIVE COVENANTS.
43
 
10.1
Reports, Certificates and Other Information
43
   
10.1.1
Annual Report
43
   
10.1.2
Interim Reports
43
   
10.1.3
Compliance Certificates
43
   
10.1.4
Reports to the SEC and to Shareholders; Regulatory Bodies
44
   
10.1.5
Notice of Default, Litigation and ERISA Matters
44
   
10.1.6
Intentionally Omitted
45
   
10.1.7
Management Reports
45
   
10.1.8
Projections
45
   
10.1.9
Junior Capital Notices
45
   
10.1.10
Other Information
45
 
10.2
Books, Records and Inspections
45
 
10.3
Maintenance of Property; Insurance
46
 
10.4
Compliance with Laws; Payment of Taxes and Liabilities
46
 
10.5
Maintenance of Existence, etc.
46
 
10.6
Use of Proceeds
46
 
10.7
Employee Benefit Plans
47
 
10.8
Environmental Matters
47
 
10.9
Tax Shelter Registration
47
 
10.10
Further Assurances
48
 
10.11
Deposit Accounts
48
 
10.12
Guaranty Event
48
 
10.13
Maintain Debt Rating
48
 
10.14
Subordinated Debt
48
         
SECTION 11.
NEGATIVE COVENANTS.
48
 
11.1
Debt
49
 
11.2
Liens
50
 
11.3
Hedging Agreements
51
 
11.4
Restricted Payments; Subordinated Debt
51
 
11.5
Mergers, Consolidations, Acquisitions, Sales
52
 
11.6
[Intentionally Omitted]
53
 
11.7
Transactions with Affiliates
53

 
iii 
 
 

--------------------------------------------------------------------------------

 

 
11.8
[Intentionally Omitted]
53
 
11.9
Inconsistent Agreements
54
 
11.10
Business Activities; Issuance of Equity
54
 
11.11
Investments
54
 
11.12
Restriction of Amendments to Certain Documents
55
 
11.13
Fiscal Year
55
 
11.14
Financial Covenants
55
   
11.14.1
Minimum Interest Coverage Ratio
55
   
11.14.2
Maximum Leverage Ratio
56
   
11.14.3
Minimum Consolidated Net Worth
56
 
11.15
Cancellation of Debt; More Favorable Terms
56
         
SECTION 12.
EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
57
 
12.1
Initial Credit Extension
57
   
12.1.1
Notes
57
   
12.1.2
Authorization Documents
57
   
12.1.3
Consents, etc.
57
   
12.1.4
Letter of Direction
57
   
12.1.5
Opinions of Counsel
57
   
12.1.6
Intentionally Omitted
57
   
12.1.7
Payment of Fees
58
   
12.1.8
Income Statements, Balance Sheets and Cash Flow Statements
58
   
12.1.9
Financial Statements
58
   
12.1.10
Search Results; Lien Terminations
58
   
12.1.11
Closing Certificate, Consents and Permits
58
   
12.1.12
Other
58
 
12.2
Conditions
58
   
12.2.1
Compliance with Warranties, No Default, etc.
58
   
12.2.2
Confirmatory Certificate
59
         
SECTION 13.
EVENTS OF DEFAULT AND THEIR EFFECT.
59
 
13.1
Events of Default
59
   
13.1.1
Non-Payment of the Loans, etc.
59
   
13.1.2
Non-Payment of Other Debt
59
   
13.1.3
Intentionally Omitted
59
   
13.1.4
Bankruptcy, Insolvency, etc.
59
   
13.1.5
Non-Compliance with Loan Documents
60
   
13.1.6
Representations; Warranties
60
   
13.1.7
Pension Plans
60
   
13.1.8
Judgments
60
   
13.1.9
Intentionally Omitted
60
   
13.1.10
Invalidity of Subordination Provisions, etc.
60
   
13.1.11
Change of Control
61
 
13.2
Effect of Event of Default
61

 
iv 
 
 

--------------------------------------------------------------------------------

 

         
SECTION 14.
THE AGENTS
61
 
14.1
Appointment and Authorization
61
 
14.2
Issuing Lender
62
 
14.3
Delegation of Duties
62
 
14.4
Exculpation of Administrative Agent
62
 
14.5
Reliance by Administrative Agent
63
 
14.6
Notice of Default
63
 
14.7
Credit Decision
63
 
14.8
Indemnification
64
 
14.9
Administrative Agent in Individual Capacity
64
 
14.10
Successor Administrative Agent
65
 
14.11
Intentionally Omitted
65
 
14.12
Administrative Agent May File Proofs of Claim
65
 
14.13
Other Agents; Arrangers and Managers
66
         
SECTION 15.
GENERAL.
66
 
15.1
Waiver; Amendments
66
 
15.2
Confirmations
67
 
15.3
Notices
67
 
15.4
Computations
67
 
15.5
Costs, Expenses and Taxes
68
 
15.6
Assignments; Participations
68
   
15.6.1
Assignments
68
   
15.6.2
Participations
69
 
15.7
Register
69
 
15.8
GOVERNING LAW
70
 
15.9
Confidentiality
70
 
15.10
Severability
71
 
15.11
Nature of Remedies
71
 
15.12
Entire Agreement; Amendment and Restatement
71
 
15.13
Counterparts
71
 
15.14
Successors and Assigns
71
 
15.15
Captions
72
 
15.16
INDEMNIFICATION BY THE COMPANY
72
 
15.17
Nonliability of Lenders
73
 
15.18
FORUM SELECTION AND CONSENT TO JURISDICTION
73
 
15.19
WAIVER OF JURY TRIAL
74

 
v